

110 HR 7575 : Water Resources Development Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 7575IN THE SENATE OF THE UNITED STATESJuly 30, 2020ReceivedAN ACTTo provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Water Resources Development Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Secretary defined.Title I—General ProvisionsSec. 101. Budgetary treatment expansion and adjustment for the Harbor Maintenance Trust Fund.Sec. 102. Funding for navigation.Sec. 103. Annual report to Congress on the Harbor Maintenance Trust Fund.Sec. 104. Additional measures at donor ports and energy transfer ports.Sec. 105. Assumption of maintenance of a locally preferred plan.Sec. 106. Coast Guard anchorages.Sec. 107. State contribution of funds for certain operation and maintenance costs.Sec. 108. Inland waterway projects.Sec. 109. Implementation of water resources principles and requirements.Sec. 110. Resiliency planning assistance.Sec. 111. Project consultation.Sec. 112. Review of resiliency assessments.Sec. 113. Small flood control projects.Sec. 114. Conforming amendment.Sec. 115. Feasibility studies; review of natural and nature-based features.Sec. 116. Report on corrosion prevention activities.Sec. 117. Quantification of benefits for flood risk management projects in seismic zones.Sec. 118. Federal interest determination.Sec. 119. Economically disadvantaged community flood protection and hurricane and storm damage reduction study pilot program.Sec. 120. Permanent measures to reduce emergency flood fighting needs for communities subject to repetitive flooding.Sec. 121. Emergency response to natural disasters.Sec. 122. Study on natural infrastructure at Corps of Engineers projects.Sec. 123. Review of Corps of Engineers assets.Sec. 124. Sense of Congress on multipurpose projects.Sec. 125. Beneficial reuse of dredged material; dredged material management plans.Sec. 126. Aquatic ecosystem restoration for anadromous fish.Sec. 127. Annual report to Congress.Sec. 128. Harmful algal bloom demonstration program.Sec. 129. Update on Invasive Species Policy Guidance.Sec. 130. Report on debris removal.Sec. 131. Missouri River interception-rearing complex construction.Sec. 132. Cost and benefit feasibility assessment.Sec. 133. Materials, services, and funds for repair, restoration, or rehabilitation of projects.Sec. 134. Levee safety.Sec. 135. National Dam Safety Program.Sec. 136. Rehabilitation of Corps of Engineers constructed pump stations.Sec. 137. Non-Federal Project Implementation Pilot Program.Sec. 138. Definition of economically disadvantaged community.Sec. 139. Cost sharing provisions for territories and Indian Tribes.Sec. 140. Flood control and other purposes.Sec. 141. Review of contracting policies.Sec. 142. Buy America.Sec. 143. Annual report on status of feasibility studies.Title II—Studies and ReportsSec. 201. Authorization of proposed feasibility studies.Sec. 202. Expedited completions.Sec. 203. Feasibility study modifications.Sec. 204. Selma, Alabama.Sec. 205. Comprehensive study of the Sacramento River, Yolo Bypass, California.Sec. 206. Lake Okeechobee regulation schedule, Florida.Sec. 207. Great Lakes Coastal Resiliency Study.Sec. 208. Rathbun Lake, Chariton River, Iowa.Sec. 209. Report on the status of restoration in the Louisiana coastal area.Sec. 210. Lower Mississippi River comprehensive study.Sec. 211. Upper Mississippi River Comprehensive Plan.Sec. 212. Lower Missouri Basin Flood Risk and Resiliency Study, Iowa, Kansas, Nebraska, and Missouri.Sec. 213. Portsmouth Harbor and Piscataqua River and Rye Harbor, New Hampshire.Sec. 214. Cougar and Detroit Dams, Willamette River Basin, Oregon.Sec. 215. Port Orford, Oregon.Sec. 216. Wilson Creek and Sloan Creek, Fairview, Texas.Sec. 217. GAO study on mitigation for water resources development projects.Sec. 218. GAO study on application of Harbor Maintenance Trust Fund expenditures.Sec. 219. GAO study on administration of environmental banks.Sec. 220. Study on Corps of Engineers concessionaire agreements.Sec. 221. Study on water supply and water conservation at water resources development projects.Sec. 222. PFAS review and inventory at Corps facilities.Sec. 223. Report on recreational facilities.Title III—Deauthorizations and ModificationsSec. 301. Deauthorization of inactive projects.Sec. 302. Abandoned and inactive noncoal mine restoration.Sec. 303. Tribal partnership program.Sec. 304. Lakes program.Sec. 305. Watercraft inspection stations.Sec. 306. Rehabilitation of Corps of Engineers constructed dams.Sec. 307. Chesapeake Bay Environmental Restoration and Protection Program.Sec. 308. Upper Mississippi River System Environmental Management Program.Sec. 309. McClellan-Kerr Arkansas River Navigation System.Sec. 310. Ouachita-Black River Navigation Project, Arkansas.Sec. 311. Sacramento River, Glenn-Colusa, California.Sec. 312. Lake Isabella, California.Sec. 313. Lower San Joaquin River flood control project.Sec. 314. San Diego River and Mission Bay, San Diego County, California.Sec. 315. San Francisco, California, Waterfront Area.Sec. 316. Western Pacific Interceptor Canal, Sacramento River, California.Sec. 317. Rio Grande Environmental Management Program, Colorado, New Mexico, and Texas.Sec. 318. New London Harbor Waterfront Channel, Connecticut.Sec. 319. Washington Harbor, District of Columbia.Sec. 320. Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida.Sec. 321. Central Everglades, Florida.Sec. 322. Miami River, Florida.Sec. 323. Julian Keen, Jr. Lock and Dam, Moore Haven, Florida.Sec. 324. Taylor Creek Reservoir and Levee L–73 (Section 1), Upper St. Johns River Basin, Florida.Sec. 325. Calcasieu River and Pass, Louisiana.Sec. 326. San Juan-Chama project; Abiquiu Dam, New Mexico.Sec. 327. Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and Connecticut.Sec. 328. Harris County, Texas.Sec. 329. Cap Sante Waterway, Washington.Sec. 330. Regional sediment management.Sec. 331. Additional assistance for critical projects.Sec. 332. Project modification authorizations.Sec. 333. Application of credit.Sec. 334. Project reauthorizations.Sec. 335. Conveyances.Sec. 336. Repeals.Title IV—Water Resources InfrastructureSec. 401. Project authorizations.Sec. 402. Special rules.Sec. 403. Authorization of projects based on feasibility studies prepared by non-Federal interests.Title V—Budgetary EffectsSec. 501. Determination of Budgetary Effects.2.Secretary definedIn this Act, the term Secretary means the Secretary of the Army. IGeneral Provisions101.Budgetary treatment expansion and adjustment for the Harbor Maintenance Trust Fund(a)In generalSection 14003 of division B of the CARES Act (Public Law 116–136) is amended to read as follows:14003.Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:(H)Harbor Maintenance ActivitiesIf, for any fiscal year, appropriations for the Construction, Mississippi River and Tributaries, and Operation and Maintenance accounts of the Corps of Engineers are enacted that are derived from the Harbor Maintenance Trust Fund established under section 9505(a) of the Internal Revenue Code of 1986 and that the Congress designates in statute as being for harbor operations and maintenance activities, then the adjustment for that fiscal year shall be the total of such appropriations that are derived from such Fund and designated as being for harbor operations and maintenance activities...(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).102.Funding for navigation(a)Funding for navigationSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended, in the section heading, by striking Authorization of appropriations and inserting Funding for navigation. (b)Operation and Maintenance of Harbor ProjectsSection 210(c) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(c)) is amended—(1)by amending paragraph (1) to read as follows:(1)In generalFor each fiscal year, of the funds made available under this section (including funds appropriated from the Harbor Maintenance Trust Fund), the Secretary shall make expenditures to pay for operation and maintenance costs of the harbors and inland harbors referred to in subsection (a)(2), using—(A)not less than 20 percent of such funds for emerging harbor projects, to the extent there are identifiable operations and maintenance needs, including eligible breakwater and jetty needs, at such harbor projects;(B)not less than 12 percent of such funds for projects that are located within the Great Lakes Navigation System;(C)10 percent of such funds for expanded uses carried out at donor ports, as such term is defined in section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c); and(D)any remaining funds for operation and maintenance costs of any harbor or inland harbor referred to in subsection (a)(2) based on an equitable allocation of such funds among such harbors and inland harbors.;(2)by amending paragraph (3) to read as follows:(3)Additional uses at emerging harbors(A)In generalIn each fiscal year, the Secretary may use not more than $5,000,000 of funds designated for emerging harbor projects under paragraph (1)(A) to pay for the costs of up to 10 projects for maintenance dredging of a marina or berthing area, in an emerging harbor, that includes an area that is located adjacent to, or is accessible by, a Federal navigation project, subject to subparagraphs (B) and (C) of this paragraph.(B)Eligible emerging harborsThe Secretary may use funds as authorized under subparagraph (A) at an emerging harbor that—(i)supports commercial activities, including commercial fishing operations, commercial fish processing operations, recreational and sport fishing, and commercial boat yards; or (ii)supports activities of the Secretary of the department in which the Coast Guard is operating. (C)Cost-sharing requirementsThe Secretary shall require a non-Federal interest to contribute not less than 25 percent of the costs for maintenance dredging of that portion of a maintenance dredging project described in subparagraph (A) that is located outside of the Federal navigation project, which may be provided as an in-kind contribution, including through the use of dredge equipment owned by non-Federal interest to carry out such activities.; and(3)by adding at the end the following:(5)Emergency expendituresNothing in this subsection prohibits the Secretary from making an expenditure to pay for the operation and maintenance costs of a specific harbor or inland harbor, including the transfer of funding from the operation and maintenance of a separate project, if—(A)the Secretary determines that the action is necessary to address the navigation needs of a harbor or inland harbor where safe navigation has been severely restricted due to an unforeseen event; and(B)the Secretary provides within 90 days of the action notice and information on the need for the action to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives..(c)PrioritizationSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended by striking subsection (d) and redesignating subsections (e) and (f) as subsections (d) and (e), respectively.(d)Assessment of harbors and inland harborsSection 210(d)(2)(A)(ii) of the Water Resources Development Act of 1986 (as so redesignated) is amended by striking expanded uses at eligible harbors or inland harbors referred to in subsection (d)(2) and inserting uses described in paragraphs (1)(C) and (3) of subsection (c).(e)DefinitionsSection 210(e) of the Water Resources Development Act of 1986 (as so redesignated) is amended—(1)by striking paragraphs (6) through (9);(2)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;(3)by striking paragraph (2) and inserting the following:(2)Emerging harborThe term emerging harbor means a harbor or inland harbor referred to in subsection (a)(2) that transits less than 1,000,000 tons of cargo annually.(3)Emerging harbor projectThe term emerging harbor project means a project that is assigned to an emerging harbor. ; and(4)in paragraph (4) (as so redesignated), by adding at the end the following:(C)An in-water improvement, if the improvement—(i)is for the seismic reinforcement of a wharf or other berthing structure, or the repair or replacement of a deteriorating wharf or other berthing structure, at a port facility;(ii)benefits commercial navigation at the harbor; and(iii)is located in, or adjacent to, a berth that is accessible to a Federal navigation project.(D)An activity to maintain slope stability at a berth in a harbor that is accessible to a Federal navigation project if such activity benefits commercial navigation at the harbor..103.Annual report to Congress on the Harbor Maintenance Trust FundSection 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; 106 Stat. 4851) is amended—(1)in subsection (a)— (A)by striking and annually thereafter, and inserting and annually thereafter concurrent with the submission of the President’s annual budget request to Congress,; and (B)by striking Public Works and Transportation and inserting Transportation and Infrastructure; and (2)in subsection (b)(1) by adding at the end the following: (D)A description of the expected expenditures from the trust fund to meet the needs of navigation for the fiscal year of the budget request..104.Additional measures at donor ports and energy transfer ports(a)DefinitionsSection 2106(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(a)) is amended—(1)in paragraph (3)(A)—(A)by amending clause (ii) to read as follows:(ii)at which the total amount of harbor maintenance taxes collected (including the estimated taxes related to domestic cargo and cruise passengers) comprise not less than $15,000,000 annually of the total funding of the Harbor Maintenance Trust Fund in each of the previous 3 fiscal years;;(B)in clause (iii), by inserting (including the estimated taxes related to domestic cargo and cruise passengers) after taxes collected; and (C)in clause (iv), by striking fiscal year 2012 and inserting each of the previous 3 fiscal years;(2)in paragraph (5)(B), by striking fiscal year 2012 each place it appears and inserting each of the previous 3 fiscal years;(3)by redesignating paragraph (8) as paragraph (9) and inserting after paragraph (7) the following:(8)Harbor Maintenance Trust FundThe term Harbor Maintenance Trust Fund means the Harbor Maintenance Trust Fund established by section 9505 of the Internal Revenue Code of 1986.; and(4)in paragraph (9), as so redesignated—(A)by amending subparagraph (B) to read as follows:(B)at which the total amount of harbor maintenance taxes collected (including the estimated taxes related to domestic cargo and cruise passengers) comprise annually more than $5,000,000 but less than $15,000,000 of the total funding of the Harbor Maintenance Trust Fund in each of the previous 3 fiscal years;;(B)in subparagraph (C), by inserting (including the estimated taxes related to domestic cargo and cruise passengers) after taxes collected; and (C)in subparagraph (D), by striking fiscal year 2012 and inserting each of the previous 3 fiscal years.(b)Report to Congress; authorization of appropriationsSection 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) is amended—(1)by striking subsection (e) and redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and(2)in subsection (e), as so redesignated—(A)in paragraph (1), by striking 2020 and inserting 2030; and(B)by striking paragraph (3).105.Assumption of maintenance of a locally preferred plan Section 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)) is amended to read as follows:(f)Operation and maintenance(1)Assumption of maintenanceWhenever a non-Federal interest carries out improvements to a federally authorized harbor or inland harbor, the Secretary shall be responsible for operation and maintenance in accordance with section 101(b) if—(A)before construction of the improvements—(i)the Secretary determines that the improvements are feasible and consistent with the purposes of this title; and(ii)the Secretary and the non-Federal interest execute a written agreement relating to operation and maintenance of the improvements;(B)the Secretary certifies that the project or separable element of the project is constructed in accordance with applicable permits and appropriate engineering and design standards; and(C)the Secretary does not find that the project or separable element is no longer feasible.(2)Federal financial participation in the costs of a locally preferred planIn the case of improvements determined by the Secretary pursuant to paragraph (1)(A)(i) to deviate from the national economic development plan, the Secretary shall be responsible for all operation and maintenance costs of such improvements, as described in section 101(b), including costs in excess of the costs of the national economic development plan, if the Secretary determines that the improvements satisfy the requirements of paragraph (1)..106.Coast Guard anchoragesThe Secretary is authorized to perform dredging at Federal expense within and adjacent to anchorages on the Columbia River established by the Coast Guard pursuant to section 7 of the Act of March 14, 1915 (33 U.S.C. 471), to provide safe anchorage for deep draft vessels commensurate with the authorized Federal navigation channel depth, including advanced maintenance.107.State contribution of funds for certain operation and maintenance costsIn carrying out eligible operations and maintenance activities within the Great Lakes Navigation System pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) in a State that has implemented any additional State limitation on the disposal of dredged material in the open waters of such State, the Secretary may, pursuant to section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), receive from such State, and expend, such funds as may be contributed by the State to cover the additional costs for operations and maintenance activities for a harbor or inland harbor within such State that result from such limitation.108.Inland waterway projects(a)In generalNotwithstanding section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212), 35 percent of the costs of construction of any project for navigation on the inland waterways shall be paid from amounts appropriated from the Inland Waterways Trust Fund—(1)during each of fiscal years 2021 through 2027; and(2)for a project the construction of which is initiated during such period, in each fiscal year until such construction is complete.(b)PrioritizationIn selecting projects described in subsection (a) for which to initiate construction during any of fiscal years 2021 through 2027, the Secretary shall prioritize projects that are included in the most recent 20-year program for making capital investments developed under section 302(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2251(d)).109.Implementation of water resources principles and requirements(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue final agency-specific procedures necessary to implement the principles and requirements and the interagency guidelines.(b)Development of future water resources development projectsThe procedures required by subsection (a) shall ensure that the Secretary, in the formulation of future water resources development projects—(1)develops such projects in accordance with—(A)the guiding principles established by the principles and requirements; and(B)the national water resources planning policy established by section 2031(a) of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3(a)); and(2)fully identifies and analyzes national economic development benefits, regional economic development benefits, environmental quality benefits, and other societal effects.(c)Review and updateEvery 5 years, the Secretary shall review and, where appropriate, revise the procedures required by subsection (a).(d)Public review, notice, and commentIn issuing, reviewing, and revising the procedures required by this section, the Secretary shall—(1)provide notice to interested non-Federal stakeholders of the Secretary’s intent to revise the procedures;(2)provide opportunities for interested non-Federal stakeholders to engage with, and provide input and recommendations to, the Secretary on the revision of the procedures; and(3)solicit and consider public and expert comments.(e)DefinitionsIn this section:(1)Interagency guidelinesThe term interagency guidelines means the interagency guidelines contained in the document finalized by the Council on Environmental Quality pursuant to section 2031 of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3) in December 2014, to implement the principles and requirements.(2)Principles and requirementsThe term principles and requirements means the principles and requirements contained in the document prepared by the Council on Environmental Quality pursuant to section 2031 of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3), entitled Principles and Requirements for Federal Investments in Water Resources, and dated March 2013.110.Resiliency planning assistance(a)In generalSection 206(a) of the Flood Control Act of 1960 (33 U.S.C. 709a(a)) is amended by inserting , to avoid repetitive flooding impacts, to anticipate, prepare, and adapt to changing climatic conditions and extreme weather events, and to withstand, respond to, and recover rapidly from disruption due to the flood hazards after in planning to ameliorate the flood hazard.(b)Prioritizing flood risk resiliency technical assistance for economically disadvantaged communitiesIn carrying out section 206 of the Flood Control Act of 1960 (33 U.S.C. 709a), the Secretary shall prioritize the provision of technical assistance to support flood risk resiliency planning efforts of an economically disadvantaged community.111.Project consultation(a)Reports requiredNot later than 180 days after the date of enactment of this Act, the Secretary shall submit the following reports:(1)The report required under section 1214 of the Water Resources Development Act of 2018 (132 Stat. 3809).(2)The report required under section 1120(a)(3) of the Water Resources Development Act of 2016 (130 Stat. 1643).(b)Consultation(1)Agencies and TribesThe Secretary shall ensure that all covered community consultation policies, regulations, and guidance of the Corps of Engineers continue to be implemented, and that consultations with Federal and State agencies and Indian Tribes required for a water resources development project are carried out.(2)CommunitiesThe Secretary shall ensure that any covered communities, including such communities identified in the reports submitted under subsection (a), that are found to be disproportionately or adversely affected are included in consultation policies, regulations, and guidance of the Corps of Engineers.(3)Project planning and constructionThe Secretary shall ensure that covered communities are consulted in the development of water resources development project planning and construction, for the purposes of achieving environmental justice and addressing any disproportionate or adverse effects on such communities.(c)Environmental justice updates(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall update any policies, regulations, and guidance of the Corps of Engineers related to achieving environmental justice for covered communities.(2)Recommendations and consultationIn carrying out paragraph (1), the Secretary shall—(A)consult with a wide array of representatives of covered communities; and(B)use the recommendations from the reports submitted under subsection (a).(d)Community engagementThe Secretary shall ensure that in carrying out authorized water resources development projects in, and all other activities of the Corps of Engineers related to, covered communities, the Corps of Engineers—(1)promotes the meaningful involvement of such communities in the project development and implementation, enforcement efforts, and other activities of the Corps of Engineers;(2)provides guidance and technical assistance to such communities to increase understanding of the project development and implementation activities, regulations, and policies of the Corps of Engineers; and(3)cooperates with State, Tribal, and local governments with respect to activities carried out pursuant to this subsection.(e)Tribal lands and consultationThe Secretary shall ensure that in carrying out authorized water resources development projects and in all other activities of the Corps of Engineers, that the Corps of Engineers—(1)(A)consults with Indian Tribes specifically on any Tribal lands near or adjacent to any activities of the Corps of Engineers, for purposes of identifying lands of ancestral, cultural, or religious importance; and(B)cooperates with Indian Tribes to avoid, or otherwise find alternate solutions with respect to, such lands; and(2)(A)consults with Indian Tribes specifically on any Tribal areas near or adjacent to any activities of the Corps of Engineers, for purposes of identifying lands, waters, and other resources critical to the livelihood of the Indian Tribes; and(B)cooperates with Indian Tribes to avoid, or otherwise find alternate solutions with respect to, such areas.(f)DefinitionsIn this section:(1)Community of colorThe term community of color means a community of individuals who are—(A)American Indian or Alaska Native;(B)Asian or Pacific Islander;(C)Black, not of Hispanic origin; or(D)Hispanic.(2)Covered communityThe term covered community means each of the following:(A)A community of color.(B)An economically disadvantaged community.(C)A rural community.(D)A Tribal or indigenous community.(3)StateThe term State means each of the several States, the District of Columbia, and each of the commonwealths, territories, and possessions of the United States.112.Review of resiliency assessments(a)Resiliency assessment(1)In generalNot later than 180 days after the date of enactment of this section, and in conjunction with the development of procedures under section 109 of this Act, the Secretary is directed to review, and where appropriate, revise the existing planning guidance documents and regulations on the assessment of the effects of sea level rise on future water resources development projects to ensure that such guidance documents and regulations are based on the best available, peer-reviewed science and data on the current and future effects of sea level rise on coastal communities.(2)CoordinationIn carrying out this subsection, the Secretary shall—(A)coordinate the review with the Engineer Research and Development Center, other Federal and State agencies, and other relevant entities; and(B)to the maximum extent practicable and where appropriate, utilize data provided to the Secretary by such agencies.(b)Assessment of benefits of sea level rise resiliency in feasibility reports(1)In generalUpon the request of a non-Federal interest, in carrying out a feasibility study for a project for flood risk mitigation, hurricane and storm damage risk reduction, or ecosystem restoration under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282), the Secretary shall consider whether the need for the project is predicated upon or exacerbated by conditions related to sea level rise.(2)Sea level rise resiliency benefitsTo the maximum extent practicable, in carrying out a study pursuant to paragraph (1), the Secretary shall document the potential effects of sea level rise on the project, and benefits of the project relating to sea level rise, during the 50-year period after the date of completion of the project.113.Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended by inserting , and projects that use natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a))), after nonstructural projects.114.Conforming amendmentSection 103(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended—(1)in the subsection heading, by striking Nonstructural flood control projects and inserting Projects using nonstructural, natural, or nature-Based features; and(2)in paragraph (1)—(A)by striking nonstructural flood control measures and inserting a flood risk management or hurricane and storm damage risk reduction measure using a nonstructural feature, or a natural feature or nature-based feature (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a))),; and(B)by striking cash during construction of the project and inserting cash during construction for a nonstructural feature if the costs of land, easements, rights-of-way, dredged material disposal areas, and relocations for such feature are estimated to exceed 35 percent.115.Feasibility studies; review of natural and nature-based features(a)Technical correctionSection 1149(c) of the Water Resources Development Act of 2018 (33 U.S.C. 2282 note; 132 Stat. 3787) is amended by striking natural infrastructure alternatives and inserting natural feature or nature-based feature alternatives (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (32 U.S.C. 2289a)).(b)Summary of analysisTo the maximum extent practicable, the Secretary shall include in each feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) for a project that contains a flood risk management or hurricane and storm damage risk reduction element, a summary of the natural feature or nature-based feature alternatives that were evaluated in the development of the feasibility report, and, if such alternatives were not included in the recommended plan, an explanation of why such alternatives were not included into the recommended plan.116.Report on corrosion prevention activitiesNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report that describes—(1)the extent to which the Secretary has carried out section 1033 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2350);(2)the extent to which the Secretary has incorporated corrosion prevention activities (as defined in such section) at water resources development projects constructed or maintained by the Secretary since the date of enactment of such section; and(3)in instances where the Secretary has not incorporated corrosion prevention activities at such water resources development projects since such date, an explanation as to why such corrosion prevention activities have not been incorporated.117.Quantification of benefits for flood risk management projects in seismic zones(a)In generalUpon the request of the non-Federal interest for a flood risk management project in a seismic zone, the Secretary shall quantify the seismic hazard risk reduction benefits for the project if the non-Federal interest identifies, and the Secretary approves, an acceptable methodology to quantify such benefits.(b)ApplicabilityThe Secretary shall—(1)include all associated seismic hazard risk reduction benefits approved by the Secretary in the calculation of the national economic development benefit-cost ratio for a flood risk management project in a seismic hazard zone for purposes of plan formulation pursuant to section 905 of the Water Resources Development Act of 1986; and(2)seek to maximize the combination of flood risk reduction and seismic hazard risk reduction benefits in the formulation of the national economic development alternative for such project.118.Federal interest determinationSection 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is amended by inserting after subsection (a) the following:(b)Federal interest determination(1)In generalIn preparing a feasibility report under subsection (a) for a study that will benefit an economically disadvantaged community, upon request by the non-Federal interest for the study, the Secretary shall first determine the Federal interest in carrying out the study and the projects that may be proposed in the study.(2)Cost shareThe costs of a determination under paragraph (1)—(A)shall be at Federal expense; and(B)shall not exceed $200,000.(3)DeadlineA determination under paragraph (1) shall be completed by not later than 120 days after the date on which funds are made available to the Secretary to carry out the determination.(4)Treatment(A)TimingThe period during which a determination is being completed under paragraph (1) for a study shall not be included for purposes of the deadline to complete a final feasibility report under section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)).(B)CostThe cost of a determination under paragraph (1) shall not be included for purposes of the maximum Federal cost under section 1001(a)(2) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(2)).(5)Report to non-Federal interestIf, based on a determination under paragraph (1), the Secretary determines that a study or project is not in the Federal interest because the project will not result, or is unlikely to result, in a recommended plan that will produce national economic development benefits greater than cost, but may result in a technically sound and environmentally acceptable plan that is otherwise consistent with section 904 of the Water Resources Development Act of 1986 (33 U.S.C. 2281), the Secretary shall issue a report to the non-Federal interest with recommendations on how the non-Federal interest might modify the proposal such that the project could be in the Federal interest and feasible..119.Economically disadvantaged community flood protection and hurricane and storm damage reduction study pilot program(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to evaluate opportunities to address the flood risk management and hurricane and storm damage risk reduction needs of economically disadvantaged communities.(b)Participation in pilot programIn carrying out subsection (a), the Secretary shall—(1)publish a notice in the Federal Register that requests from non-Federal interests proposals for the potential feasibility study of a flood risk management project or hurricane and storm damage risk reduction project for an economically disadvantaged community;(2)upon request of a non-Federal interest for such a project, provide technical assistance to such non-Federal interest in the formulation of a proposal for a potential feasibility study to be submitted to the Secretary under the pilot program; and(3)review such proposals and select 10 feasibility studies for such projects to be carried out by the Secretary, in coordination with the non-Federal interest, under this pilot program.(c)Selection criteriaIn selecting a feasibility study under subsection (b)(3), the Secretary shall consider whether—(1)the percentage of people living in poverty in the county or counties (or county-equivalent entity or entities) in which the project is located is above the percentage of people living in poverty in the State, based on census bureau data;(2)the percentage of families with income above the poverty threshold but below the average household income in the county or counties (or county-equivalent entity or entities) in which the project is located is above the percentage of the same for the State, based on census bureau data;(3)the percentage of the population that identifies as belonging to a minority or indigenous group in the county or counties (or county-equivalent entity or entities) in which the project is located is above the average percentage in the State, based on census bureau data; and(4)the project is addressing flooding or hurricane or storm damage effects that have a disproportionate impact on a rural community or a community of color (as such term is defined in section 111 of this Act), including Tribal or indigenous peoples.(d)AdministrationNotwithstanding the requirements of section 105(a)(1)(A) of the Water Resources Development Act of 1986 (33 U.S.C. 2215), the Federal share of the cost of a feasibility study carried out under the pilot program shall be 100 percent.(e)Geographic diversityWhen selecting feasibility studies under subsection (b)(3), the Secretary shall consider the geographic diversity among proposed projects.(f)Study requirementsFeasibility studies carried out under this subsection shall, to the maximum extent practical, incorporate natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a)), or a combination of such features and nonstructural features, that avoid or reduce at least 50 percent of flood or storm damages in one or more of the alternatives included in the final alternatives evaluated.(g)NotificationThe Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the selection of each feasibility study under the pilot program.(h)CompletionUpon completion of a feasibility report for a feasibility study selected to be carried out under this section, the Secretary shall transmit the report to Congress for authorization, and shall include the report in the next annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d).(i)SunsetThe authority to commence a feasibility study under this section shall terminate on the date that is 10 years after the date of enactment of this Act.(j)ReportNot later than 5 years and 10 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report detailing the results of the pilot program carried out under this section, including—(1)a description of proposals received from non-Federal interests pursuant to subsection (b)(1);(2)a description of technical assistance provided to non-Federal interests under subsection (b)(2); and(3)a description of proposals selected under subsection (b)(3) and criteria used to select such proposals.(k)State definedIn this section, the term State means each of the several States, the District of Columbia, and each of the commonwealths, territories, and possessions of the United States. 120.Permanent measures to reduce emergency flood fighting needs for communities subject to repetitive flooding(a)DefinitionsIn this section:(1)Affected communityThe term affected community means a legally constituted public body (as that term is used in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b))—(A)with jurisdiction over an area that has been subject to flooding in two or more events in any 10-year period; and(B)that has received emergency flood-fighting assistance, including construction of temporary barriers by the Secretary, under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n) with respect to such flood events.(2)Natural feature; nature-based featureThe terms natural feature and nature-based feature have the meanings given those terms in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a).(b)Program(1)In generalThe Secretary is authorized to carry out a program to study, design, and construct water resources development projects through measures involving, among other things, strengthening, raising, extending, realigning, or otherwise modifying existing flood control works, designing new works, and incorporating natural features, nature-based features, or nonstructural features, as appropriate to provide flood and coastal storm risk management to affected communities.(2)ConsiderationsIn carrying out paragraph (1), the Secretary shall, to the maximum extent practical, review and, where appropriate, incorporate natural features or nature-based features, or a combination of such features and nonstructural features, that avoid or reduce at least 50 percent of flood or storm damages in one or more of the alternatives included in the final alternatives evaluated.(3)Construction(A)In generalThe Secretary may carry out a project described in paragraph (1) without further congressional authorization if—(i)the Secretary determines that the project—(I)is advisable to reduce the risk of flooding for an affected community; and(II)produces benefits that are in excess of the estimated costs; and(ii)the Federal share of the cost of the construction does not exceed $15,000,000.(B)Specific authorizationIf the Federal share of the cost of a project described in paragraph (1) exceeds $15,000,000, the Secretary shall submit the project recommendation to Congress for authorization prior to construction, and shall include the project recommendation in the next annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014.(C)Financing(i)ContributionsIf, based on a study carried out pursuant to paragraph (1), the Secretary determines that a project described in paragraph (1) will not produce benefits greater than cost, the Secretary shall allow the affected community to pay, or provide contributions equal to, an amount sufficient to make the remaining costs of design and construction of the project equal to the estimated value of the benefits of the project.(ii)Effect on non-Federal shareAmounts provided by an affected community under clause (i) shall be in addition to any payments or contributions the affected community is required to provide toward the remaining costs of design and construction of the project under section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213).(4)Ability to pay(A)In generalAny cost-sharing agreement for a project entered into pursuant to this section shall be subject to the ability of the affected community to pay.(B)DeterminationThe ability of any affected community to pay shall be determined by the Secretary in accordance with procedures established by the Secretary.(C)Effect of reductionAny reduction in the non-Federal share of the cost of a project described in paragraph (1) as a result of a determination under this paragraph shall not be included in the Federal share for purposes of subparagraphs (A) and (B) of paragraph (3).121.Emergency response to natural disasters(a)In generalSection 5 of the Act of August 18, 1941 (33 U.S.C. 701n) is amended—(1)in subsection (a), by adding at the end the following—(5)Feasibility study(A)DeterminationNot later than 180 days after receiving, from a non-Federal sponsor of a project to repair or rehabilitate a flood control work described in paragraph (1), a request to initiate a feasibility study to further modify the relevant flood control work to provide for an increased level of protection, the Secretary shall provide to the non-Federal sponsor a written decision on whether the Secretary has the authority under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a) to undertake the requested feasibility study.(B)RecommendationIf the Secretary determines under subparagraph (B) that the Secretary does not have the authority to undertake the requested feasibility study, the Secretary shall include the request for a feasibility study in the annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014.;(2)in subsection (c)—(A)in the subsection heading, by striking Levee owners manual and inserting Eligibility;(B)in paragraph (1), in the heading, by striking In general and inserting Levee owner’s manual; (C)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and inserting after paragraph (1) the following:(2)Compliance(A)In generalNotwithstanding the status of compliance of a non-Federal interest with the requirements of a levee owner’s manual described in paragraph (1), or with any other eligibility requirement established by the Secretary related to the maintenance and upkeep responsibilities of the non-Federal interest, the Secretary shall consider the non-Federal interest to be eligible for repair and rehabilitation assistance under this section if the non-Federal interest—(i)enters into a written agreement with the Secretary that identifies any items of deferred or inadequate maintenance and upkeep identified by the Secretary prior to the natural disaster; and(ii)pays, during performance of the repair and rehabilitation work, all costs to address—(I)any items of deferred or inadequate maintenance and upkeep identified by the Secretary; and(II)any repair or rehabilitation work necessary to address damage the Secretary attributes to such deferred or inadequate maintenance or upkeep.(B)EligibilityThe Secretary may only enter into one agreement under subparagraph (A) with any non-Federal interest.(C)SunsetThe authority of the Secretary to enter into agreements under paragraph (2) shall terminate on the date that is 5 years after the date of enactment of this paragraph.; and(D)in paragraph (3) (as so redesignated), by striking this subsection and inserting paragraph (1).122.Study on natural infrastructure at Corps of Engineers projects(a)Definition of natural feature and nature-based featureIn this section, the terms natural feature and nature-based feature have the meanings given those terms in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a)).(b)StudyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, a report on the results of a study on the consideration by the Secretary of natural infrastructure, natural features, and nature-based features in the study of the feasibility of projects for flood risk management, hurricane and storm damage risk reduction, and ecosystem restoration.(c)RequirementsThe study under subsection (b) shall include—(1)a description of guidance or instructions issued, and other measures taken, by the Secretary to consider natural infrastructure, natural features, and nature-based features in project feasibility studies;(2)an assessment, based on information from relevant Federal and non-Federal sources, of—(A)the costs, benefits, and effects associated with natural infrastructure, natural features, and nature-based features recommended by the Secretary for flood risk management, hurricane and storm damage risk reduction, and ecosystem restoration; and(B)the effectiveness of natural infrastructure, natural features, and nature-based features;(3)an analysis of projects for flood risk management, hurricane and storm damage risk reduction, and ecosystem restoration that have incorporated natural infrastructure, natural features, or nature-based features to identify best practices, including for measuring project benefits and costs;(4)a description of any statutory, fiscal, regulatory, or other policy barriers to the appropriate consideration and use of a full array of natural infrastructure, natural features, and nature-based features in carrying out feasibility studies and projects; and(5)any recommendations for changes to law, or to fiscal, regulatory, or other policies, to improve the use of natural infrastructure, natural features, and nature-based features by the Corps of Engineers in carrying out feasibility studies and projects.123.Review of Corps of Engineers assetsSection 6002 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1349) is amended to read as follows:6002.Review of Corps of Engineers assets(a)AssessmentThe Secretary shall conduct an assessment of projects constructed by the Secretary for which the Secretary continues to have financial or operational responsibility.(b)InventoryNot later than 18 months after the date of enactment of the Water Resources Development Act of 2020, the Secretary shall, based on the assessment carried out under subsection (a), develop an inventory of projects or portions of projects—(1)that are not needed for the missions of the Corps of Engineers;(2)the modification of which, including though the use of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a)), could improve the sustainable operations of the project, or reduce operation and maintenance costs for the project; or(3)that are no longer having project purposes adequately met by the Corps of Engineers, because of deferment of maintenance or other challenges, and the divestment of which to a non-Federal entity could better meet the local and regional needs for operation and maintenance.(c)CriteriaIn conducting the assessment under subsection (a) and developing the inventory under subsection (b), the Secretary shall use the following criteria:(1)The extent to which the project aligns with the current missions of the Corps of Engineers.(2)The economic and environmental impacts of the project on existing communities in the vicinity of the project.(3)The extent to which the divestment or modification of the project could reduce operation and maintenance costs of the Corps of Engineers.(4)The extent to which the divestment or modification of the project is in the public interest.(5)The extent to which investment of additional Federal resources in the project proposed for divestment or modification, including investment needed to bring the project to a good state of repair, is in the public interest.(6)The extent to which the authorized purpose of the project is no longer being met.(d)Recommendations of non-Federal interestsA non-Federal interest for a project may recommend that the Secretary include such project in the assessment or inventory required under this section.(e)Report to Congress(1)In generalUpon completion of the inventory required by subsection (b), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make publicly available, a report containing the findings of the Secretary with respect to the assessment and inventory required under this section.(2)InclusionThe Secretary shall list in an appendix any recommendation of a non-Federal interest made with respect to a project under subsection (d) that the Secretary determines not to include in the inventory developed under subsection (b), based on the criteria in subsection (c), including information about the request and the reasons for the Secretary’s determination..124.Sense of Congress on multipurpose projectsIt is the sense of Congress that the Secretary, in coordination with non-Federal interests, should maximize the development, evaluation, and recommendation of project alternatives for future water resources development projects that produce multiple project benefits, such as navigation, flood risk management, and ecosystem restoration benefits, including through the use of natural or nature-based features and the beneficial reuse of dredged material.125.Beneficial reuse of dredged material; dredged material management plans(a)National policy on the beneficial reuse of dredged material(1)In generalIt is the policy of the United States for the Corps of Engineers to maximize the beneficial reuse, in an environmentally acceptable manner, of suitable dredged material obtained from the construction or operation and maintenance of water resources development projects.(2)Placement of dredged materials(A)In generalIn evaluating the placement of dredged material obtained from the construction or operation and maintenance of water resources development projects, the Secretary shall consider—(i)the suitability of the dredged material for a full range of beneficial uses; and(ii)the economic and environmental benefits, efficiencies, and impacts (including the effects on living coral) of using the dredged material for beneficial uses, including, in the case of beneficial reuse activities that involve more than one water resources development project, the benefits, efficiencies, and impacts that result from the combined activities.(B)Calculation of Federal standardThe economic benefits and efficiencies from the beneficial use of dredged material considered by the Secretary under subparagraph (A) shall be included in any determination relating to the Federal standard by the Secretary under section 335.7 of title 33, Code of Federal Regulations for the placement or disposal of such material.(b)Beneficial use of dredged material(1)Pilot program projectsSection 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note) is amended—(A)in subsection (b)(1), by striking 20 and inserting 30; and(B)in subsection (g), by striking 20 and inserting 30.(2)Sense of CongressIt is the sense of Congress that the Secretary, in selecting projects for the beneficial reuse of dredged materials under section 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note), should ensure the thorough evaluation of project submissions from rural, small, and economically disadvantaged communities.(c)Five-Year regional dredged material management plans(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the District Commander of each district of the Corps of Engineers that obtains dredged material through the construction or operation and maintenance of a water resources development project shall, at Federal expense, develop and submit to the Secretary a 5-year dredged material management plan in coordination with relevant State agencies and stakeholders.(2)ScopeEach plan developed under this subsection shall include—(A)a dredged material budget for each watershed or littoral system within the district;(B)an estimate of the amount of dredged material likely to be obtained through the construction or operation and maintenance of all water resources development projects projected to be carried out within the district during the 5-year period following submission of the plan, and the estimated timing for obtaining such dredged material;(C)an identification of potential water resources development projects projected to be carried out within the district during such 5-year period that are suitable for, or that require, the placement of dredged material, and an estimate of the amount of dredged material placement capacity of such projects;(D)an evaluation of—(i)the suitability of the dredged material for a full range of beneficial uses; and(ii)the economic and environmental benefits, efficiencies, and impacts (including the effects on living coral) of using the dredged material for beneficial uses, including, in the case of beneficial reuse activities that involve more than one water resources development project, the benefits, efficiencies, and impacts that result from the combined activities; and(E)the district-wide goals for beneficial reuse of the dredged material, including any expected cost savings from aligning and coordinating multiple projects (including projects across Corps districts) in the reuse of the dredged material.(3)Public commentIn developing each plan under this subsection, each District Commander shall provide notice and an opportunity for public comment.(4)Public availabilityUpon submission of each plan to the Secretary under this subsection, each District Commander shall make the plan publicly available, including on a publicly available website.(d)Dredge pilot program(1)RevisionsSection 1111 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) is amended—(A)in subsection (a), by striking for the operation and maintenance of harbors and inland harbors and all that follows through the period at the end and inserting the following: “for the operation and maintenance of—(1)harbors and inland harbors referred to in section 210(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(a)(2)); or(2)inland and intracoastal waterways of the United States described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804).; and(B)in subsection (b), by striking or inland harbors and inserting , inland harbors, or inland or intracoastal waterways.(2)Coordination with existing authoritiesThe Secretary may carry out the dredge pilot program authorized by section 1111 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) in coordination with Federal regional dredge demonstration programs in effect on the date of enactment of this Act.126.Aquatic ecosystem restoration for anadromous fish(a)Anadromous fish habitat and passageSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—(1)in subsection (a), by adding at the end the following:(3)Anadromous fish habitat and passage(A)MeasuresA project under this section may include measures to improve habitat or passage for anadromous fish, including—(i)installing fish bypass structures on small water diversions;(ii)modifying tide gates; and(iii)restoring or reconnecting floodplains and wetlands that are important for anadromous fish habitat or passage.(B)BenefitsA project that includes measures under this paragraph shall be formulated to maximize benefits for the anadromous fish species benefitted by the project.; and(2)by adding at the end the following:(g)PrioritizationThe Secretary shall give projects that include measures described in subsection (a)(3) equal priority for implementation as other projects under this section..127.Annual report to CongressSection 7001(c)(4)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(c)(4)(B)) is amended—(1)in clause (i), by striking and at the end;(2)by redesignating clause (ii) as clause (iii); and (3)by inserting after clause (i) the following:(ii)the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis that the proposals are for the purposes of navigation, flood risk management, ecosystem restoration, or municipal or agricultural water supply; and.128.Harmful algal bloom demonstration program(a)In generalThe Secretary shall carry out a demonstration program to determine the causes of, and implement measures to effectively detect, prevent, treat, and eliminate, harmful algal blooms associated with water resources development projects.(b)Consultation; use of existing data and program authoritiesIn carrying out the demonstration program under subsection (a), the Secretary shall—(1)consult with the heads of appropriate Federal and State agencies; and(2)make maximum use of existing Federal and State data and ongoing programs and activities of Federal and State agencies, including the activities of the Secretary carried out through the Engineer Research and Development Center pursuant to section 1109 of the Water Resources Development Act of 2018 (33 U.S.C. 610 note).(c)Focus areasIn carrying out the demonstration program under subsection (a), the Secretary shall undertake program activities related to harmful algal blooms in the Great Lakes, the tidal and inland waters of the State of New Jersey, the coastal and tidal waters of the State of Louisiana, the waterways of the counties that comprise the Sacramento-San Joaquin Delta, California, and Lake Okeechobee, Florida.129.Update on Invasive Species Policy Guidance(a)In generalThe Secretary shall periodically update the Invasive Species Policy Guidance, developed under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) and the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.), in accordance with the most recent National Invasive Species Council Management Plan developed pursuant to Executive Order 13112.(b)InclusionThe Secretary may include in the updated guidance invasive species specific efforts at federally authorized water resources development projects located in—(1)high-altitude lakes; and(2)the Tennessee and Cumberland River basins.130.Report on debris removalSection 1210 of the Water Resources Development Act of 2018 (132 Stat. 3808) is amended to read as follows:1210.Report on debris removalNot later than 180 days after the date of enactment of the Water Resources Development Act of 2020, the Secretary shall submit to Congress and make publicly available a report that describes—(1)the extent to which, during the 10 fiscal years prior to such date of enactment, the Secretary has carried out section 3 of the Act of March 2, 1945 (33 U.S.C. 603a);(2)how the Secretary has evaluated potential work to be carried out under that section; and(3)the extent to which the Secretary plans to start, continue, or complete debris removal activities in the 3 years following submission of the report..131.Missouri River interception-rearing complex construction(a)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the effects of any interception-rearing complex constructed on the Missouri River on—(1)flood risk management and navigation; and(2)the population recovery of the pallid sturgeon, including baseline population counts.(b)No additional IRC constructionThe Secretary may not authorize construction of an interception-rearing complex on the Missouri River until the Secretary—(1)submits the report required by subsection (a);(2)acting through the Engineer Research and Development Center, conducts further research on interception-rearing complex design, including any effects on existing flows, flood risk management, and navigation; and(3)develops a plan—(A)to repair dikes and revetments that are affecting flood risk and bank erosion; and(B)to establish, repair, or improve water control structures at the headworks of constructed shallow water habitat side-channels.(c)Future IRC construction(1)Public commentThe Secretary shall provide an opportunity for comment from the public and the Governor of each affected State on any proposals to construct an interception-rearing complex after the date of enactment of this Act.(2)PeriodThe public comment period required by paragraph (1) shall be not less than 90 days for each proposal to construct an interception-rearing complex on the Missouri River.132.Cost and benefit feasibility assessment(a)In generalSection 5(a)(2)(B) of the Act of August 18, 1941 (33 U.S.C. 701n(a)(2)(B)) is amended—(1)in clause (i)(I), by inserting , or provide contributions equal to, after pay; and(2)in clause (ii)—(A)in the heading, by inserting and contributions after of payments; (B)by inserting or contributions after Non-Federal payments; and(C)by inserting or contributions after non-Federal payments.(b)Continued eligibilitySection 1161(b) of the Water Resources Development Act of 2018 (33 U.S.C. 701n note) is amended—(1)in the matter preceding paragraph (1)—(A)by striking the three fiscal years preceding and inserting five fiscal years preceding; and(B)by striking last day of the third fiscal year and inserting last day of the fifth fiscal year;(2)in paragraph (1), by inserting , or provide contributions equal to, before an amount sufficient; and(3)by striking paragraph (2) and inserting the following:(2)the Secretary determines that the damage to the structure was not as a result of negligent operation or maintenance..133.Materials, services, and funds for repair, restoration, or rehabilitation of projects(a)In generalIn any area covered by an emergency or major disaster declaration declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary is authorized to accept and use materials, services, and funds, during the period the declaration is in effect, from a non-Federal interest or private entity to repair, restore, or rehabilitate a federally authorized water resources development project, and to provide reimbursement to such non-Federal interest or private entity for such materials, services, and funds, in the Secretary’s sole discretion, and subject to the availability of appropriations, if the Secretary determines that reimbursement is in the public interest.(b)Additional requirementThe Secretary may only reimburse for the use of materials or services accepted under this section if such materials or services meet the Secretary’s specifications and comply with all applicable laws and regulations that would apply if such materials and services were acquired by the Secretary, including sections 3141 through 3148 and 3701 through 3708 of title 40, United States Code, section 8302 of title 41, United States Code, and the National Environmental Policy Act of 1969.(c)Agreements(1)In generalPrior to the acceptance of materials, services, or funds under this section, the Secretary and the non-Federal interest or private entity shall enter into an agreement that specifies—(A)the non-Federal interest or private entity shall hold and save the United States free from any and all damages that arise from use of materials or services of the non-Federal interest or private entity, except for damages due to the fault or negligence of the United States or its contractors;(B)the non-Federal interest or private entity shall certify that the materials or services comply with all applicable laws and regulations under subsection (b); and(C)any other term or condition required by the Secretary.(2)ExceptionIf an agreement under paragraph (1) was not entered prior to materials or services being contributed, a non-Federal interest or private entity shall enter into an agreement with the Secretary that—(A)specifies the value, as determined by the Secretary, of those materials or services contributed and eligible for reimbursement; and(B)ensures that the materials or services comply with subsection (b) and paragraph (1).134.Levee safetySection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended by adding at the end the following:(d)Identification of deficiencies(1)In generalFor each levee included in an inventory established under subsection (b) or for which the Secretary has conducted a review under subsection (c), the Secretary shall—(A)identify the specific engineering and maintenance deficiencies, if any; and(B)describe the recommended remedies to correct each deficiency identified under subparagraph (A), and, if requested by owner of a non-Federal levee, the associated costs of those remedies.(2)ConsultationIn identifying deficiencies and describing remedies for a levee under paragraph (1), the Secretary shall consult with relevant non-Federal interests, including by providing an opportunity for comment by those non-Federal interests..135.National Dam Safety Program(a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—(1)in paragraph (4)—(A)in subparagraph (A)—(i)by striking clause (iii) and inserting the following: (iii)has an emergency action plan that—(I)is approved by the relevant State dam safety agency; or(II)is in conformance with State law and pending approval by the relevant State dam safety agency;; and (ii)by striking clause (iv) and inserting the following:(iv)fails to meet minimum dam safety standards of the State in which the dam is located, as determined by the State; and(v)poses an unacceptable risk to the public, as determined by the Administrator, in consultation with the Board.; and(B)in subparagraph (B)(i), by inserting under a hydropower project with an authorized installed capacity of greater than 1.5 megawatts after dam; and(2)in paragraph (10)—(A)in the heading, by striking Non-Federal sponsor and inserting Eligible subrecipient; and(B)by striking The term non-Federal sponsor and inserting The term eligible subrecipient.(b)Rehabilitation of high hazard potential dams(1)Establishment of programSection 8A(a) of the National Dam Safety Program Act (33 U.S.C. 467f–2(a)) is amended by striking to non-Federal sponsors and inserting to States with dam safety programs.(2)Eligible activitiesSection 8A(b) of the National Dam Safety Program Act (33 U.S.C. 467f–2(b)) is amended, in the matter preceding paragraph (1), by striking for a project may be used for and inserting to a State may be used by the State to award grants to eligible subrecipients for.(3)Award of grantsSection 8A(c) of the National Dam Safety Program Act (33 U.S.C. 467f–2(c)) is amended—(A)in paragraph (1)(A), by striking non-Federal sponsor and inserting State; and(B)in paragraph (2)—(i)in subparagraph (A), by striking an eligible high hazard potential dam to a non-Federal sponsor and inserting eligible high hazard potential dams to a State;(ii)in subparagraph (B)—(I)in the subparagraph heading, by striking Project grant and inserting Grant;(II)by striking project grant agreement with the non-Federal sponsor and inserting grant agreement with the State; and(III)by striking project, and inserting projects for which the grant is awarded,; (iii)by amending subparagraph (C) to read as follows:(C)Grant assuranceAs part of a grant agreement under subparagraph (B), the Administrator shall require that each eligible subrecipient to which the State awards a grant under this section provides an assurance, with respect to the dam to be rehabilitated by the eligible subrecipient, that the dam owner will carry out a plan for maintenance of the dam during the expected life of the dam.; and(iv)in subparagraph (D), by striking A grant provided under this section shall not exceed and inserting A State may not award a grant to an eligible subrecipient under this section that exceeds, for any 1 dam,.(4)RequirementsSection 8A(d) of the National Dam Safety Program Act (33 U.S.C. 467f–2(d)) is amended—(A)in paragraph (1), by inserting to an eligible subrecipient after this section;(B)in paragraph (2)—(i)in the paragraph heading, by striking Non-Federal sponsor and inserting Eligible subrecipient;(ii)in the matter preceding subparagraph (A), by striking the non-Federal sponsor shall and inserting an eligible subrecipient shall, with respect to the dam to be rehabilitated by the eligible subrecipient;(iii)by amending subparagraph (A) to read as follows:(A)demonstrate that the community in which the dam is located participates in, and complies with, all applicable Federal flood insurance programs, including demonstrating that such community is participating in the National Flood Insurance Program, and is not on probation, suspended, or withdrawn from such Program;;(iv)in subparagraph (B), by striking have and inserting beginning not later than 2 years after the date on which the Administrator publishes criteria for hazard mitigation plans under paragraph (3), demonstrate that the Tribal or local government with jurisdiction over the area in which the dam is located has; and(v)in subparagraph (C), by striking 50-year period and inserting expected life of the dam; and(C)by adding at the end the following:(3)Hazard mitigation plan criteriaNot later than 1 year after the date of enactment of this paragraph, the Administrator, in consultation with the Board, shall publish criteria for hazard mitigation plans required under paragraph (2)(B)..(5)Floodplain management plansSection 8A(e) of the National Dam Safety Program Act (33 U.S.C. 467f–2(e)) is amended—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking the non-Federal sponsor and inserting an eligible subrecipient; and(ii)in subparagraph (B), by striking 1 year and inserting 2 years each place it appears; and(B)by striking paragraph (3) and inserting the following:(3)Plan criteria and technical supportThe Administrator, in consultation with the Board, shall provide criteria, and may provide technical support, for the development and implementation of floodplain management plans prepared under this subsection..(6)Contractual requirementsSection 8A(i)(1) of the National Dam Safety Program Act (33 U.S.C. 467f–2(i)(1)) is amended by striking a non-Federal sponsor and inserting an eligible subrecipient.136.Rehabilitation of Corps of Engineers constructed pump stations(a)DefinitionsIn this section:(1)Eligible pump stationThe term eligible pump station means a pump station—(A)constructed, in whole or in part, by the Corps of Engineers for flood risk management purposes;(B)that the Secretary has identified as having a major deficiency; and(C)the failure of which the Secretary has determined would impair the function of a flood risk management project constructed by the Corps of Engineers.(2)Rehabilitation(A)In generalThe term rehabilitation, with respect to an eligible pump station, means to address a major deficiency of the eligible pump station caused by long-term degradation of the foundation, construction materials, or engineering systems or components of the eligible pump station.(B)InclusionsThe term rehabilitation, with respect to an eligible pump station, includes—(i)the incorporation into the eligible pump station of—(I)current design standards;(II)efficiency improvements; and(III)associated drainage; and(ii)increasing the capacity of the eligible pump station, subject to the condition that the increase shall—(I)significantly decrease the risk of loss of life and property damage; or(II)decrease total lifecycle rehabilitation costs for the eligible pump station.(b)AuthorizationThe Secretary may carry out rehabilitation of an eligible pump station, if the Secretary determines that the rehabilitation is feasible.(c)Cost sharingThe non-Federal interest for the eligible pump station shall—(1)provide 35 percent of the cost of rehabilitation of an eligible pump station carried out under this section; and(2)provide all land, easements, rights-of-way, and necessary relocations associated with the rehabilitation described in subparagraph (A), at no cost to the Federal Government.(d)Agreement requiredThe rehabilitation of an eligible pump station pursuant to this section shall be initiated only after a non-Federal interest has entered into a binding agreement with the Secretary—(1)to pay the non-Federal share of the costs of rehabilitation under subsection (c); and(2)to pay 100 percent of the operation and maintenance costs of the rehabilitated eligible pump station, in accordance with regulations promulgated by the Secretary.(e)TreatmentThe rehabilitation of an eligible pump station pursuant to this section shall not be considered to be a separable element of the associated flood risk management project constructed by the Corps of Engineers.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000, to remain available until expended.137.Non-Federal Project Implementation Pilot ProgramSection 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note) is amended—(1)in paragraph (7), by striking the date that is 5 years after the date of enactment of this Act and inserting September 30, 2026; (2)in paragraph (8), by striking 2023 and inserting 2026; and(3)by adding at the end the following:(9)Implementation guidance(A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall issue guidance for the implementation of the pilot program that, to the extent practicable, identifies—(i)the metrics for measuring the success of the pilot program;(ii)a process for identifying future projects to participate in the pilot program; (iii)measures to address the risks of a non-Federal interest constructing projects under the pilot program, including which entity bears the risk for projects that fail to meet the Corps of Engineers standards for design or quality;(iv)the laws and regulations that a non-Federal interest must follow in carrying out a project under the pilot program; and(v)which entity bears the risk in the event that a project carried out under the pilot program fails to be carried out in accordance with the project authorization or this subsection.(B)New project partnership agreementsThe Secretary may not enter into a project partnership agreement under this subsection during the period beginning on the date of enactment of this paragraph and ending on the date on which the Secretary issues the guidance under subparagraph (A)..138.Definition of economically disadvantaged community(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue guidance defining the term economically disadvantaged community for the purposes of this Act and the amendments made by this Act.(b)ConsiderationsIn defining the term economically disadvantaged community under subsection (a), the Secretary shall, to the maximum extent practicable, utilize the criteria under paragraphs (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161), to the extent that such criteria are applicable in relation to the development of water resources development projects.(c)Public commentIn developing the guidance under subsection (a), the Secretary shall provide notice and an opportunity for public comment.139.Cost sharing provisions for territories and Indian TribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended by striking for inflation and all that follows through the period at the end and inserting on an annual basis for inflation..140.Flood control and other purposesSection 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended—(1)by striking Except as and inserting the following: (1)In generalExcept as; and (2)by adding at the end the following: (2)Renegotiation of terms(A)In generalAt the request of a non-Federal interest, the Secretary and the non-Federal interest may renegotiate the terms and conditions of an eligible deferred payment, including—(i)permitting the non-Federal contribution to be made without interest, pursuant to paragraph (1);(ii)recalculation of the interest rate;(iii)full or partial forgiveness of interest accrued during the period of construction; and(iv)a credit against construction interest for a non-Federal investment that benefits the completion or performance of the project or separable element.(B)Eligible deferred paymentAn eligible deferred payment agreement under subparagraph (A) is an agreement for which—(i)the non-Federal contribution was made with interest; (ii)the period of project construction exceeds 10 years from the execution of a project partnership agreement or appropriation of funds; and(iii)the construction interest exceeds $45,000,000.(C)Credit for non-Federal contribution(i)In generalThe Secretary is authorized to credit any costs incurred by the non-Federal interest (including in-kind contributions) to remedy a design or construction deficiency of a covered project or separable element toward the non-Federal share of the cost of the covered project, if the Secretary determines the remedy to be integral to the completion or performance of the covered project.(ii)Credit of costsIf the non-Federal interest incurs costs or in-kind contributions for a project to remedy a design or construction deficiency of a project or separable element which has a 100 percent Federal cost share, and the Secretary determines the remedy to be integral to the completion or performance of the project, the Secretary is authorized to credit such costs to any interest accrued on a deferred non-Federal contribution..141.Review of contracting policies(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall complete a review of the policies, guidelines, and regulations of the Corps of Engineers for the development of contractual agreements between the Secretary and non-Federal interests and utilities associated with the construction of water resources development projects.(b)ReportNot later than 90 days after completing the review under subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report that includes—(1)a summary of the results of the review; and(2)public guidance on best practices for non-Federal interest to use when writing or developing contractual agreements with the Secretary and utilities.(c)Provision of guidanceThe Secretary shall provide the best practices guidance included under subsection (b)(2) to non-Federal interests prior to the development of contractual agreements.142.Buy AmericaWith respect to all Corps of Engineers construction and rehabilitation contracts to be awarded after the date of enactment of this Act, the steel components furnished and delivered under such contracts shall be manufactured or fabricated in whole or substantial part in the United States with steel produced or made in the United States, its territories, or possessions.143.Annual report on status of feasibility studiesConcurrent with each report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works a report that provides for an accounting of all outstanding feasibility studies being conducted by the Secretary, including, for each such study, its length, cost, and expected completion date. IIStudies and Reports201.Authorization of proposed feasibility studies(a)In generalThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:(1)Tonto Creek, Gila River, ArizonaProject for flood risk management, Tonto Creek, Gila River, Arizona.(2)Sulphur River, Arkansas and TexasProject for ecosystem restoration, Sulphur River, Arkansas and Texas.(3)Cable Creek, CaliforniaProject for flood risk management, water supply, and related benefits, Cable Creek, California.(4)Del Mar Bluffs, CaliforniaProject for shoreline stabilization, Del Mar Bluffs, San Diego County, California.(5)Redbank and Fancher Creeks, CaliforniaProject for water conservation and water supply, Redbank and Fancher Creeks, California.(6)Rio Hondo Channel, CaliforniaProject for ecosystem restoration, Rio Hondo Channel, San Gabriel River, California.(7)Southern California, CaliforniaProject for coastal storm damage reduction, Southern California.(8)Shingle Creek and Kissimmee River, FloridaProject for ecosystem restoration and water storage, Shingle Creek and Kissimmee River, Osceola County, Florida.(9)St. John’s River and Lake Jesup, FloridaProject for ecosystem restoration, St. John’s River and Lake Jesup, Florida.(10)Waimea River, HawaiiProject for flood risk management, Waimea River, Kauai, Hawaii.(11)Chicago area waterways system, IllinoisProject for ecosystem restoration, recreation, and other purposes, Illinois River, Chicago River, Calumet River, Grand Calumet River, Little Calumet River, and other waterways in the vicinity of Chicago, Illinois.(12)Fox River, IllinoisProject for flood risk management, Fox River, Illinois.(13)Lower Missouri River, KansasProject for bank stabilization and navigation, Lower Missouri River, Sioux City, Kansas.(14)Tangipahoa Parish, LouisianaProject for flood risk management, Tangipahoa Parish, Louisiana.(15)Kent Narrows and Chester River, MarylandProject for navigation, Kent Narrows and Chester River, Queen Anne’s County, Maryland.(16)Boston, MassachusettsProject for hurricane and storm damage risk reduction, Boston, Massachusetts, pursuant to the comprehensive study authorized under the Disaster Relief Appropriations Act, 2013 (Public Law 113–2).(17)Lower St. Croix River, MinnesotaProject for flood risk management, ecosystem restoration, and recreation, Lower St. Croix River, Minnesota.(18)Escatawpa River Basin, MississippiProject for flood risk management and ecosystem restoration, Escatawpa River, Jackson County, Mississippi.(19)Long Beach, Bay St. Louis and Mississippi Sound, MississippiProject for hurricane and storm damage risk reduction and flood risk management, Long Beach, Bay St. Louis and Mississippi Sound, Mississippi.(20)Pascagoula River Basin, MississippiProject for comprehensive watershed study, Pascagoula, Mississippi.(21)Tallahoma and Tallahala creeks, MississippiProject for flood risk management, Leaf River, Jones County, Mississippi.(22)Lower Osage River Basin, MissouriProject for ecosystem restoration, Lower Osage River Basin, Missouri.(23)Upper Basin and Stony Brook (Green Brook Sub-basin), Raritan River Basin, New JerseyReevaluation of the Upper Basin and Stony Brook portions of the project for flood control, Green Brook Sub-basin, Raritan River Basin, New Jersey, authorized by section 401 of the Water Resources Development Act of 1986 (100 Stat. 4119), including the evaluation of nonstructural measures to achieve the project purpose.(24)Lake Ontario shoreline, New YorkProject for coastal storm resiliency, Lake Ontario shoreline, New York.(25)Wading River Creek, New YorkProject for hurricane and storm damage risk reduction, flood risk management, navigation, and ecosystem restoration, Wading River Creek, New York.(26)Reel Point Preserve, New YorkProject for navigation and shoreline stabilization, Reel Point Preserve, New York.(27)Goldsmith Inlet, New YorkProject for navigation, Goldsmith Inlet, New York.(28)Tuscarawas River Basin, OhioProject for comprehensive watershed study, Tuscarawas River Basin, Ohio.(29)Lower Columbia River Basin (turning basin), Oregon and WashingtonProject to improve and add turning basins for the project for navigation, Columbia River Channel, Oregon and Washington, authorized by section 101(b)(13) of the Water Resources Development Act of 1999 (113 Stat. 280).(30)Williamsport, PennsylvaniaProject for flood risk management and levee rehabilitation, greater Williamsport, Pennsylvania.(31)City of Charleston, South CarolinaProject for tidal- and inland-related flood risk management, Charleston, South Carolina.(32)Tennessee and Cumberland River Basins, TennesseeProject to deter, impede, or restrict the dispersal of aquatic nuisance species in the Tennessee and Cumberland River Basins, Tennessee.(33)Sabine Pass to Galveston Bay, TexasModification of the project for hurricane and storm damage risk reduction, Port Arthur and Orange County, Texas, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1184), and authorized as a separable element of the project for Sabine Pass to Galveston Bay, authorized by item 3 of section 1401(3) of the Water Resources Development Act of 2018 (132 Stat. 3838), to reduce the risk of flooding through the construction of improvements to interior drainage.(34)Port of Victoria, TexasProject for flood risk management, Port of Victoria, Texas.(35)Lower Fox River Basin, WisconsinProject for comprehensive watershed study, Lower Fox River Basin, Wisconsin.(36)Upper Fox River and Wolf River, WisconsinProject for flood risk management and ecosystem restoration, Upper Fox River and Wolf River, Wisconsin.(b)Special ruleThe Secretary shall consider any study carried out by the Secretary to formulate the modifications to the project for hurricane and storm damage risk reduction, Port Arthur and Orange County, Texas, identified in subsection (a)(33) to be a continuation of the study carried out for Sabine Pass to Galveston Bay, Texas, authorized by a resolution of the Committee on Environment and Public Works of the Senate, approved June 23, 2004, and funded by title IV of division B of the Bipartisan Budget Act of 2018, under the heading Corps of Engineers—Civil—Department of the Army—Construction (Public Law 115–123; 132 Stat. 76).202.Expedited completions(a)Feasibility reportsThe Secretary shall expedite the completion of a feasibility study for each of the following projects, and if the Secretary determines that the project is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project:(1)Project for navigation, St. George Harbor, Alaska.(2)Project for shoreline stabilization, Aunu‘u Harbor, American Samoa.(3)Project for shoreline stabilization, Tutuila Island, American Samoa.(4)Project for flood risk management, Lower Santa Cruz River, Arizona.(5)Project for flood control, water conservation, and related purposes, Coyote Valley Dam, California.(6)Project for flood damage reduction and ecosystem restoration, Del Rosa Channel, city of San Bernardino, California.(7)Project for flood risk management, Lower Cache Creek, California.(8)Project for flood damage reduction and ecosystem restoration, Mission-Zanja Channel, cities of San Bernardino and Redlands, California.(9)Project for shoreline protection, Oceanside, California, authorized pursuant to section 414 of the Water Resources Development Act of 2000 (114 Stat. 2636; 121 Stat. 1176).(10)Project for flood risk management, Prado Basin, California.(11)Project to modify the project for navigation, San Francisco Bay to Stockton, California.(12)Project to modify the Seven Oaks Dam, California, portion of the project for flood control, Santa Ana River Mainstem, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4113; 101 Stat. 1329–111; 104 Stat. 4611; 110 Stat. 3713; 121 Stat. 1115), to include water conservation as an authorized purpose.(13)Project to modify the project for navigation, Delaware River Mainstem and Channel Deepening, Delaware, New Jersey, and Pennsylvania, authorized by section 101(6) of the Water Resources Development Act of 1992 (106 Stat. 4802; 113 Stat. 300; 114 Stat. 2602), to include the construction of a turning basin located near the Packer Avenue Marine Terminal.(14)Project for ecosystem restoration, Central and Southern Florida Project Canal 111 (C–111), South Dade County, Florida.(15)Project for comprehensive hurricane and storm damage risk reduction and shoreline erosion protection, Chicago, Illinois, authorized by section 101(a)(12) of the Water Resources Development Act of 1996 (110 Stat. 3664; 113 Stat. 302).(16)Project for flood risk management, Wheaton, DuPage County, Illinois.(17)Project for flood damage reduction, ecosystem restoration, and recreation, Blue River Basin, Kansas City, Kansas, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on September 24, 2008 (docket number 2803).(18)Project for flood control, Amite River and Tributaries east of the Mississippi River, Louisiana.(19)Project for coastal storm risk management, Upper Barataria Basin, Louisiana.(20)Project to replace the Bourne and Sagamore Bridges, Cape Cod, Massachusetts.(21)Project to deepen the project for navigation, Gulfport Harbor, Mississippi, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4094).(22)Project for flood risk management, Rahway River Basin, New Jersey.(23)Project for hurricane and storm damage risk reduction, Raritan Bay and Sandy Hook Bay, Highlands, New Jersey.(24)Project for navigation, Shark River, New Jersey.(25)Project for flood risk management, Rondout Creek-Wallkill River Watershed, New York, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 2, 2007 (docket number 2776).(26)Project for ecosystem restoration and hurricane and storm damage risk reduction, Spring Creek South (Howard Beach), Queens, New York.(27)Project to resolve increased silting and shoaling adjacent to the Federal channel, Port of Bandon, Coquille River, Oregon.(28)Project for flood control, 42nd Street Levee, Springfield, Oregon, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s).(29)Project for ecosystem restoration, Hood River at the confluence with the Columbia River, Oregon.(30)Project for flood risk management, Rio Culebrinas, Puerto Rico.(31)Project for flood risk management, Rio Grande de Manati, Puerto Rico.(32)Project for flood risk management, Rio Guayanilla, Puerto Rico.(33)Project for flood risk management, Dorchester County, South Carolina.(34)Project for navigation, Georgetown Harbor, South Carolina.(35)Project for hurricane and storm damage risk reduction, Myrtle Beach, South Carolina.(36)Project to modify the projects for navigation and other purposes, Old Hickory Lock and Dam and the Cordell Hull Dam and Reservoir, Cumberland River, Tennessee, authorized by the Act of July 24, 1946 (chapter 595, 60 Stat. 636), to add flood risk management as an authorized purpose.(37)Project for flood risk management, ecosystem restoration, water supply, and related purposes, Lower Rio Grande River, Cameron County, Texas, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 21, 2003 (docket number 2710).(38)Project for hurricane and storm damage risk reduction and shoreline erosion protection, Bolongo Bay, St. Thomas, United States Virgin Islands.(39)Project for flood risk management, Savan Gut Phase II, St. Thomas, United States Virgin Islands.(40)Project for flood risk management, Turpentine Run, St. Thomas, United States Virgin Islands.(41)Project for navigation, North Landing Bridge, Atlantic Intracoastal Waterway, Virginia.(b)Post-Authorization change reportsThe Secretary shall expedite completion of a post-authorization change report for the following projects:(1)Project for ecosystem restoration, Tres Rios, Arizona.(2)Project for flood control, San Luis Rey River, California.(3)Project for ecosystem restoration, Central and Southern Florida Project Canal 111 (C–111), South Dade County, Florida.(4)Project for ecosystem restoration, Comprehensive Everglades Restoration Plan, Caloosahatchee River C–43, West Basin Storage Reservoir, Florida.(5)Project for flood risk management, Des Moines Levee System, including Birdland Park Levee, Des Moines and Raccoon Rivers, Des Moines, Iowa.(c)Watershed and river basin assessmentsThe Secretary shall expedite the completion of an assessment under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a), for the following:(1)Kansas River Basin, Kansas.(2)Merrimack River Basin, Massachusetts.(d)Disposition studiesThe Secretary shall expedite the completion of a disposition study, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), for the following:(1)The disposition of the project for Salinas Reservoir (Santa Margarita Lake), California.(2)The partial disposition of the Upper St. Anthony Falls Lock facility and surrounding real property, in accordance with the requirements of section 2010 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270; 132 Stat. 3812).203.Feasibility study modifications(a)San Francisco Bay, CaliforniaSection 142 of the Water Resources Development Act of 1976 (90 Stat. 2930) is amended—(1)by inserting , and along the ocean shoreline of San Mateo, San Francisco, and Marin Counties, after Sacramento and San Joaquin Rivers;(2)by inserting and, with respect to the bay and ocean shorelines of San Mateo, San Francisco, and Marin Counties, the feasibility of and the Federal interest in providing measures to adapt to rising sea levels after tidal and fluvial flooding;(3)by striking investigation and inserting in its place investigations; and(4)by inserting after San Francisco Bay region the following: and, with respect to the bay and ocean shorelines and streams running to the bay and ocean shorelines of San Mateo, San Francisco, and Marin Counties, the effects of proposed measures or improvements on the local economy; habitat restoration, enhancement, or expansion efforts or opportunities; public infrastructure protection and improvement; stormwater runoff capacity and control measures, including those that may mitigate flooding; erosion of beaches and coasts; and any other measures or improvements relevant to adapting to rising sea levels.(b)Sacramento River, southern Sutter County, CaliforniaThe study for flood control and allied purposes for the Sacramento River Basin, authorized by section 209 of the Flood Control Act of 1962 (76 Stat. 1197), is modified to authorize the Secretary to conduct a study for flood risk management, southern Sutter County between the Sacramento River and Sutter Bypass, California.(c)Salton Sea, CaliforniaIn carrying out the program to implement projects to restore the Salton Sea, California, authorized by section 3032 of the Water Resources Development Act of 2007 (121 Stat. 1113; 130 Stat. 1677), the Secretary is authorized to carry out a study for the construction of a perimeter lake, or a northern or southern subset thereof, for the Salton Sea, California.(d)New York and New Jersey Harbor and Tributaries, New York and New JerseyThe study for flood and storm damage reduction for the New York and New Jersey Harbor and Tributaries project, authorized by the Act of June 15, 1955 (chapter 140, 69 Stat. 132), and being carried out pursuant to the Disaster Relief Appropriations Act, 2013 (Public Law 113–2), is modified to require the Secretary to—(1)evaluate and address the impacts of low-frequency precipitation and sea-level rise on the study area;(2)consult with affected communities; and(3)ensure the study is carried out in accordance with section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c).204.Selma, AlabamaNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—(1)provides an update on the study for flood risk management and riverbank stabilization, Selma, Alabama, authorized by resolutions of the Committees on Public Works and Rivers and Harbors of the House of Representatives on June 7, 1961, and April 28, 1936, respectively, the completion of which the Secretary was required to expedite by section 1203 of the Water Resources Development Act of 2018 (132 Stat. 3803); and(2)identifies project alternatives necessary to—(A)assure the preservation of cultural and historic values associated with national historic landmarks within the study area; and(B)provide flood risk management for economically disadvantaged communities within the study area.205.Comprehensive study of the Sacramento River, Yolo Bypass, California(a)Comprehensive studyThe Secretary shall conduct a comprehensive study of the Sacramento River in the vicinity of the Yolo Bypass System, California, to identify actions to be undertaken by the Secretary for the comprehensive management of the Yolo Bypass System for the purposes of flood risk management, ecosystem restoration, water supply, hydropower, and recreation.(b)Consultation and use of existing data(1)ConsultationIn conducting the comprehensive study under subsection (a), the Secretary shall consult with the Governor of the State of California, applicable Federal, State, and local agencies, non-Federal interests, the Yolo Bypass and Cache Slough Partnership, and other stakeholders.(2)Use of existing data and prior studiesTo the maximum extent practicable and where appropriate, the Secretary may—(A)make use of existing data provided to the Secretary by the entities identified in paragraph (1); and(B)incorporate—(i)relevant information from prior studies and projects carried out by the Secretary within the study area; and(ii)the latest technical data and scientific approaches to changing hydrologic and climatic conditions.(c)Recommendations(1)In generalIn conducting the comprehensive study under subsection (a), the Secretary may develop a recommendation to Congress for—(A)the construction of a water resources development project;(B)the structural or operational modification of an existing water resources development project;(C)additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing hydrologic and climatic conditions; or(D)geographic areas within the Yolo Bypass System for additional study by the Secretary.(2)Additional considerationsAny feasibility study carried out pursuant to a recommendation under paragraph (1)(D) shall be considered to be a continuation of the comprehensive study authorized under subsection (a).(d)Completion of study; report to CongressNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—(1)the results of the comprehensive study conducted under subsection (a), including any recommendations developed under subsection (c);(2)any additional, site-specific areas within the Yolo Bypass System where additional study for flood risk management or ecosystem restoration projects is recommended by the Secretary; and(3)any interim actions relating to existing water resources development projects undertaken by the Secretary during the study period.(e)DefinitionsIn this section:(1)Yolo Bypass SystemThe term Yolo Bypass System means the system of weirs, levees, bypass structures, and other water resources development projects in California’s Sacramento River Valley, extending from the Fremont Weir near Woodland, California, to the Sacramento River near Rio Vista, California, authorized pursuant to section 2 of the Act of March 1, 1917 (chapter 144; 39 Stat. 949).(2)Yolo Bypass and Cache Clough PartnershipThe term Yolo Bypass and Cache Slough Partnership means the group of parties to the Yolo Bypass and Cache Slough Memorandum of Understanding, effective May 2016, regarding collaboration and cooperation in the Yolo Bypass and Cache Slough region.206.Lake Okeechobee regulation schedule, Florida(a)In generalIn carrying out the review of the Lake Okeechobee regulation schedule pursuant to section 1106 of the Water Resources Development Act of 2018 (132 Stat. 3773), the Secretary shall—(1)evaluate the implications of prohibiting releases from Lake Okeechobee through the S–308 and S–80 lock and dam structures on the operation of the lake in accordance with authorized purposes and seek to minimize unnecessary releases to coastal estuaries; and(2)to the maximum extent practicable, coordinate with the ongoing efforts of Federal and State agencies responsible for monitoring, forecasting, and notification of cyanobacteria levels in Lake Okeechobee.(b)Monthly reportEach month, the Secretary shall make public a report, which may be based on the Water Management Daily Operational Reports, disclosing the volumes of water deliveries to or discharges from Lake Okeechobee & Vicinity, Water Conservation Area I, Water Conservation Area II, Water Conservation Area III, East Coast Canals, and the South Dade Conveyance. Such report shall be aggregated and reported in a format designed for the general public, using maps or other widely understood communication tools.(c)EffectIn carrying out the evaluation under subsection (a)(1), nothing shall be construed to authorize any new purpose for the management of Lake Okeechobee or authorize the Secretary to affect any existing authorized purpose, including flood protection and management of Lake Okeechobee to provide water supply for all authorized users.207.Great Lakes Coastal Resiliency Study(a)In generalIn carrying out the comprehensive assessment of water resources needs for the Great Lakes System under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a), as required by section 1219 of the Water Resources Development Act of 2018 (132 Stat. 3811), the Secretary shall—(1)taking into account recent high lake levels within the Great Lakes, assess and make recommendations to Congress on—(A)coastal storm and flood risk management measures, including measures that use natural features and nature-based features, as those terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a);(B)operation and maintenance of the Great Lakes Navigation System, as such term is defined in section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238);(C)ecosystem protection and restoration;(D)the prevention and control of invasive species and the effects of invasive species; and(E)recreation associated with water resources development projects;(2)prioritize actions necessary to protect critical public infrastructure, communities, and critical natural or cultural resources; and(3)to the maximum extent practicable and where appropriate, utilize existing data provided to the Secretary by Federal and State agencies, Indian Tribes, and other stakeholders, including data obtained through other Federal programs.(b)Recommendations; additional study(1)In generalIn carrying out the comprehensive assessment described in subsection (a), the Secretary may make a recommendation to Congress for—(A)the construction of a water resources development project;(B)the structural or operational modification of an existing water resources development project;(C)such additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing hydrologic and climatic conditions; or(D)geographic areas within the Great Lakes System for additional study by the Secretary.(2)Additional considerationsAny feasibility study carried out pursuant to a recommendation under paragraph (1)(D) shall be considered to be a continuation of the comprehensive assessment described in subsection (a).(c)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to any study recommended under subsection (b)(1)(D).208.Rathbun Lake, Chariton River, IowaNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that evaluates—(1)the existing allocations of storage space for Rathbun Lake, authorized pursuant to the Flood Control Act of 1954 (68 Stat. 1262; 121 Stat. 1124), including the existing allocation for municipal water supply;(2)the feasibility of expanding the existing allocation of storage for municipal water supply; and(3)the affordability of future municipal water supply allocations from Rathbun Lake, for residential users of such future allocations, at projected future costs.209.Report on the status of restoration in the Louisiana coastal areaNot later than 1 year after the date of enactment of this Act, the Coastal Louisiana Ecosystem Protection and Restoration Task Force established by section 7004 of Water Resources Development Act of 2007 (121 Stat. 1272) shall submit to Congress a report that summarizes the activities and recommendations of the task force, including—(1)policies, strategies, plans, programs, projects, and activities undertaken for addressing conservation, protection, restoration, and maintenance of the coastal Louisiana ecosystem; and(2)financial participation by each agency represented on the Task Force in conserving, protecting, restoring, and maintaining the coastal Louisiana ecosystem.210.Lower Mississippi River comprehensive study(a)Comprehensive study(1)In generalThe Secretary shall conduct a comprehensive study of the Lower Mississippi River basin, from Cape Girardeau, Missouri, to the Gulf of Mexico, to identify actions to be undertaken by the Secretary for the comprehensive management of the basin for the purposes of flood risk management, navigation, ecosystem restoration, water supply, hydropower, and recreation.(2)Focus areasIn conducting the comprehensive study under paragraph (1), the Secretary shall investigate projects, including—(A)projects proposed in the comprehensive coastal protection master plan entitled Louisiana Comprehensive Master Plan for a Sustainable Coast prepared by the State of Louisiana and accepted by the Louisiana Coastal Protection and Restoration Authority (including any subsequent amendments or revisions), including—(i)Ama sediment diversion;(ii)Union freshwater diversion;(iii)increase Atchafalaya flow to Terrebonne; and(iv)Manchac Landbridge diversion; and(B)natural features and nature-based features, including levee setbacks and instream and floodplain restoration. (b)Consultation and use of existing dataIn conducting the comprehensive study under subsection (a), the Secretary shall consult with applicable Federal, State, and local agencies, Indian Tribes, non-Federal interests, and other stakeholders, and, to the maximum extent practicable and where appropriate, make use of existing data provided to the Secretary by such parties.(c)Recommendations(1)In generalIn conducting the comprehensive study under subsection (a), the Secretary may develop a recommendation to Congress for—(A)the construction of a water resources development project;(B)the structural or operational modification of an existing water resources development project;(C)such additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing conditions; or(D)geographic areas within the Lower Mississippi River basin for additional study by the Secretary.(2)Additional considerationsAny feasibility study carried out pursuant to a recommendation under this subsection shall be considered to be a continuation of the comprehensive study required under subsection (a).(d)Completion of study; report to CongressNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—(1)the results of the comprehensive study required by this section, including any recommendations developed under subsection (c); and(2)any interim actions relating to existing water resources development projects undertaken by the Secretary during the study period.211.Upper Mississippi River Comprehensive Plan(a)AssessmentThe Secretary shall conduct an assessment of the water resources needs of the Upper Mississippi River under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a).(b)RequirementsThe Secretary shall carry out the assessment under subsection (a) in accordance with the requirements in section 1206(b) of Water Resources Development Act of 2016 (130 Stat. 1686).212.Lower Missouri Basin Flood Risk and Resiliency Study, Iowa, Kansas, Nebraska, and Missouri(a)Additional studies(1)In generalExcept as provided in paragraph (2), upon the request of the non-Federal interest for the Lower Missouri Basin study, the Secretary shall expand the scope of such study to investigate and provide recommendations relating to—(A)modifications to projects in Iowa, Kansas, Nebraska, and Missouri authorized under the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Flood Control Act of December 22, 1944 (chapter 665, 58 Stat. 891)) and the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)), including modifications to the authorized purposes of such projects to further flood risk management and resiliency; and(B)modifications to non-Federal, publicly owned levees in the Lower Missouri River Basin.(2)ExceptionIf the Secretary determines that expanding the scope of the Lower Missouri Basin study as provided in paragraph (1) is not practicable, and the non-Federal interest for such study concurs in such determination, the Secretary shall carry out such additional studies as are necessary to investigate the modifications described in paragraph (1).(3)Continuation of Lower Missouri Basin studyThe following studies shall be considered a continuation of the Lower Missouri Basin study:(A)Any additional study carried out under paragraph (2).(B)Any study recommended to be carried out in a report that the Chief of Engineers prepares for the Lower Missouri Basin study.(C)Any study recommended to be carried out in a report that the Chief of Engineers prepares for an additional study carried out under paragraph (2).(D)Any study spun off from the Lower Missouri Basin study before the completion of such study.(E)Any study spun off from an additional study carried out under paragraph (2) before the completion of such additional study.(4)Reliance on existing informationIn carrying out any study described in or authorized by this section, the Secretary, to the extent practicable, shall rely on existing data and analysis, including data and analysis prepared under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16).(5)Consideration; consultationIn developing recommendations under paragraph (1), the Secretary shall—(A)consider the use of—(i)structural and nonstructural measures, including the setting back of levees and removing structures from areas of recurring flood vulnerability, where advantageous, to reduce flood risk and damages in the Lower Missouri River Basin; and(ii)where such features are locally acceptable, natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a); and(B)consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders within the Lower Missouri River Basin and solicit public comment on such recommendations.(6)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to the Lower Missouri Basin study or any study described in paragraph (3).(7)Preconstruction, engineering, and designUpon completion of a study authorized by this section, if the Secretary determines that a recommended project, or modification to a project described in paragraph (1), is justified, the Secretary may proceed directly to preconstruction planning, engineering, and design of the project or modification.(8)Technical assistance(A)In generalFor the provision of technical assistance to support small communities and economically disadvantaged communities in the planning and design of flood risk management and flood risk resiliency projects in the Lower Missouri River Basin, for each of fiscal years 2021 through 2026, there are authorized to be appropriated—(i)$2,000,000 to carry out section 206 of the Flood Control Act of 1960 (33 U.S.C. 709a), in addition to amounts otherwise authorized to carry out such section; and(ii)$2,000,000 to carry out section 22(a)(2) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), in addition to amounts otherwise authorized to carry out such section.(B)Conditions(i)Limitations not applicableThe limitations on the use of funds in section 206(d) of the Flood Control Act of 1960 and section 22(c)(2) of the Water Resources Development Act of 1974 shall not apply to the amounts authorized to be appropriated by subparagraph (A).(ii)Rule of constructionNothing in this paragraph restricts the authority of the Secretary to use any funds otherwise appropriated to carry out section 206 of the Flood Control Act of 1960 or section 22(a)(2) of the Water Resources Development Act of 1974 to provide technical assistance described in subparagraph (A).(9)Completion of study; report to CongressNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—(A)the results of the study authorized by this section;(B)any additional, site-specific areas within the Lower Missouri River Basin for which additional study for flood risk management projects is recommended by the Secretary; and(C)any interim actions relating to existing water resources development projects undertaken by the Secretary during the study period.(b)DefinitionsIn this section:(1)Lower Missouri Basin studyThe term Lower Missouri Basin study means the Lower Missouri Basin Flood Risk and Resiliency Study, Iowa, Kansas, Nebraska, and Missouri, authorized pursuant to section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).(2)Small communityThe term small community means a local government that serves a population of less than 15,000.213.Portsmouth Harbor and Piscataqua River and Rye Harbor, New HampshireNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a written status update regarding—(1)efforts to address the impacts of shoaling affecting the project for navigation, Rye Harbor, New Hampshire, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 480); and (2)the project for navigation, Portsmouth Harbor and Piscataqua River, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173), as required to be expedited under section 1317 of the Water Resources Development Act of 2018 (Public Law 115–270).214.Cougar and Detroit Dams, Willamette River Basin, Oregon(a)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report providing an initial analysis of deauthorizing hydropower as a project purpose at the Cougar and Detroit Dams project.(b)ContentsThe Secretary shall include in the report submitted under subsection (a)—(1)a description of the potential effects of deauthorizing hydropower as a project purpose at the Cougar and Detroit Dams project on—(A)the operation of the project, including with respect to the other authorized purposes of the project;(B)compliance of the project with the Endangered Species Act;(C)costs that would be attributed to other authorized purposes of the project, including costs relating to compliance with such Act; and(D)other ongoing studies in the Willamette River Basin; and(2)identification of any further research needed.(c)Project definedIn this section, the terms Cougar and Detroit Dams project and project mean the Cougar Dam and Reservoir project and Detroit Dam and Reservoir project, Willamette River Basin, Oregon, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179). 215.Port Orford, OregonNot later than 180 days after the date of enactment of this Act, the Secretary shall, at Federal expense, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary report on the research completed and data gathered by the date of enactment of this Act with regards to the configuration of a breakwater for the project for navigation, Port Orford, Oregon, authorized by section 117 of the River and Harbor Act of 1970 (84 Stat. 1822; 106 Stat. 4809), for the purposes of addressing shoaling issues to minimize long-term maintenance costs.216.Wilson Creek and Sloan Creek, Fairview, TexasNot later than 180 days after the date of enactment of this section, the Secretary shall submit to Congress a written status update regarding efforts to address flooding along Wilson Creek and Sloan Creek in the City of Fairview, Texas.217.GAO study on mitigation for water resources development projectsNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study on the mitigation of the impact of water resources development projects, including the impact on fish and wildlife, consistent with the requirements of section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283), section 307(a) of the Water Resources Development Act of 1990 (33 U.S.C. 2317(a)), and section 2036(b) of the Water Resources Development Act of 2007 (33 U.S.C. 2283a), including—(A)an evaluation of guidance or instructions issued, and other measures taken, by the Secretary to ensure successful mitigation of such impacts;(B)a review of the methods of mitigation, including the use of in-lieu fees, mitigation banking, and permittee-responsible mitigation, and their long-term effectiveness of restoring or mitigating ecosystem services impacted by such projects;(C)a review of how the use of the different mitigation methods for such projects varies across Corps of Engineers districts;(D)an assessment of the backlog of mitigation projects, including the number of mitigation projects pending completion to address such impacts resulting from constructed water resources development projects;(E)an evaluation of how the Secretary tracks compliance with the mitigation requirements across Corps of Engineers districts;(F)a review of how the mitigation requirements for water resources development projects contributes to the resilience of water resources in the United States;(G)an assessment of whether mitigation is being done prior to or contemporaneously with the construction of projects, as required by section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283);(H)an evaluation of compliance with section 906(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2283(d)) for the development of specific mitigation plans for projects, whether such plans were successful in mitigating the designated impacts of the projects, and, in instances where such plans were not successful, what actions the Secretary is taking to modify the plans such that they will be successful; and(I)an assessment of how the Secretary might take advantage of natural infrastructure in mitigation planning to reduce flood risks and flood recovery costs for some communities; and (2)submit to Congress a report that—(A)describes the results of the study conducted under paragraph (1);(B)includes recommendations to ensure compliance with and successful implementation of mitigation requirements for water resources development projects; and(C)includes recommendations to ensure existing programs and authorities include the use, to the maximum extent practicable, of natural infrastructure.218.GAO study on application of Harbor Maintenance Trust Fund expenditures(a)StudyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study of the operation and maintenance needs of federally authorized harbor and inland harbor projects, including—(1)an inventory of all federally authorized harbor and inland harbor projects;(2)an assessment of current uses of such projects (and, to the extent practicable, the national, regional, and local benefits of such uses), including the uses listed in section 210(d)(2)(B) of the Water Resources Development Act of 1986;(3)an assessment of the annual operation and maintenance needs associated with harbors and inland harbors referred to in subsection (a)(2) of section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238), including a breakdown of such needs for each of the following types of projects—(A)emerging harbor projects (as defined in such section);(B)moderate-use harbor projects (as defined in such section on the day before the date of enactment of this Act);(C)high-use harbor projects (as defined in such section on the day before the date of enactment of this Act); and(D)projects assigned to harbors and inland harbors within the Great Lakes Navigation System (as defined in such section);(4)an assessment of any deferred operation and maintenance needs for such projects;(5)an assessment of the annual funding level trends for moderate-use harbor projects (as defined in section 210 of the Water Resources Development Act of 1986 on the day before the date of enactment of this Act) after the date of enactment of the Water Resources Development Act of 2014 (Public Law 113–121), excluding funds awarded to donor ports, medium-sized donor ports, and energy transfer ports (as such terms are defined in section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201));(6)an assessment of projected needs associated with donor ports, medium-sized donor ports, and energy transfer ports (as such terms are defined in section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201)); and(7)an itemization of expenditures provided to donor ports, medium-sized donor ports, and energy transfer ports under section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201).(b)Report to CongressUpon completion of the report under subsection (a), the Comptroller General shall submit such report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.219.GAO study on administration of environmental banks(a)In generalNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the appropriate committees of Congress a report that analyzes the administration of section 309 of the Coastal Wetlands Planning, Protection and Restoration Act to establish an environmental bank (as defined in such section), such that the Secretary—(1)achieves the objectives of the report of the Chief of Engineers for ecosystem restoration in the Louisiana Coastal Area or the objectives of the comprehensive coastal protection master plan entitled Louisiana Comprehensive Master Plan for a Sustainable Coast prepared by the State of Louisiana and accepted by the Louisiana Coastal Protection and Restoration Authority (including any subsequent amendments or revisions);(2)promotes ridge restoration, barrier island restoration, marsh creation, nonstructural risk management, or any other projects authorized, funded, or undertaken, or proposed to be authorized, funded, or undertaken, pursuant to such comprehensive coastal protection master plan;(3)allows for proactive investment in projects by a public or private entity seeking to generate credits to satisfy responsibilities associated with environmental compliance;(4)allows for leveraging additional State, Parish, or Federal funds; and (5)recommends methods for awarding additional credit for high-priority projects listed in the report and plan described in paragraph (1).(b)Consultation with stakeholdersIn carrying out subsection (a), the Comptroller General of the United States shall consult with the Secretary, the Louisiana Coastal Wetlands Conservation and Restoration Task Force, the Governor of Louisiana (or an appointee), and other stakeholders, to the extent practicable.220.Study on Corps of Engineers concessionaire agreements(a)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the results of, a study on commercial concessionaires at Corps of Engineers recreational facilities.(b)RequirementsThe study under subsection (a) shall include—(1)an analysis of Corps of Engineers policies as they relate to the pricing of items sold by commercial concessionaires at Corps of Engineers recreational facilities, including commoditized goods such as fuel and food items;(2)an assessment of the impact of gross revenue fees on—(A)the sales of items described in paragraph (1);(B)the total revenues collected by commercial concessionaires at Corps of Engineers recreational facilities; and(C)the amounts of the moneys paid by such concessionaires to the United States—(i)amounts equivalent to which are appropriated to the Corps of Engineers for operation and maintenance of recreational facilities; or(ii)that are distributed to States and counties under section 7 of the Act of August 18, 1941 (33 U.S.C. 701c–3);(3)an assessment of the potential impact of using a fixed revenue fee on the sales, revenues, and amounts described in paragraph (2);(4)an analysis of Corps of Engineers policies related to the length of commercial concessionaire contracts;(5)an assessment of the impacts of changing the length of commercial concessionaire contracts to a minimum of 25 years, including assessment of—(A)the potential effects on monetary investment in Corps of Engineers properties by commercial concessionaires, including whether establishing such a minimum contract length would lead to increased investment; and(B)whether establishing such a minimum contract length would reduce competition, or result in commercial concessionaires providing less value to the public or to water resources development projects; and(6)an assessment of whether changes in the concessionaire fee structure or the minimum length of a commercial concessionaire contract is in the public interest.221.Study on water supply and water conservation at water resources development projects(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of the Representatives and the Committee on Environment and Public Works of the Senate a report that analyzes the benefits and consequences of including municipal water supply and water conservation as a primary mission of the Corps of Engineers in carrying out water resources development projects. (b)InclusionThe Secretary shall include in the report submitted under subsection (a)— (1)a description of existing water resources development projects with municipal water supply or water conservation as authorized purposes, and the extent to which such projects are utilized for such purposes; (2)a description of existing water resources development projects with respect to which—(A)municipal water supply or water conservation could be added as a project purpose, including those with respect to which a non-Federal interest has expressed an interest in adding municipal water supply or water conservation as a project purpose; and(B)such a purpose could be accommodated while maintaining existing authorized purposes;(3)a description of ongoing water resources development project studies the authorizations for which include authorization for the Secretary to study the feasibility of carrying out the project with a purpose of municipal water supply or water conservation;(4)an analysis of how adding municipal water supply and water conservation as a primary mission of the Corps of Engineers would affect the ability of the Secretary to carry out future water resources development projects; and (5)any recommendations of the Secretary relating to including municipal water supply and water conservation as a primary mission of the Corps of Engineers. 222.PFAS review and inventory at Corps facilities(a)Inventory of PFAS at Corps facilities(1)In generalNot later than 18 months after the date of enactment of this section, and annually thereafter the Secretary shall complete an inventory of Corps of Engineers civil works facilities that are or may be contaminated, or could become contaminated, by PFAS.(2)Contents of inventoryIn carrying out this subsection, the Secretary shall review and identify—(A)all facilities owned or operated by the Corps of Engineers, for which there is a civil works function, that are or may be contaminated, or could become contaminated, by PFAS;(B)the nature and extent of any such contamination or potential for contamination, including any potential pathways for human exposure to PFAS;(C)response measures taken to monitor, control, remove, or remediate PFAS, or otherwise reduce the risk of human exposure to PFAS;(D)for facilities identified under subparagraph (A), the extent to which such facilities (or any such contamination or potential for contamination at such facilities) are related to the civil works functions of the Corps of Engineers;(E)the extent to which the Secretary, or other entities, may have responsibility for such contamination or potential for contamination; and(F)for facilities identified under subparagraph (A), the costs to remediate and reduce the risk of human exposure to PFAS.(3)Coordination with other Federal agenciesTo the maximum extent practicable, the actions taken under this subsection shall supplement and support work undertaken by other Federal agencies, including actions taken pursuant to the plan published by the Administrator of the Environmental Protection Agency, titled EPA’s Per- and Polyfluoroalkyl Substances (PFAS) Action Plan and dated February 2019.(4)Report to CongressUpon completion of the inventory under paragraph (1), and annually thereafter concurrent with the President’s annual budget request to Congress, the Secretary shall submit the inventory to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.(b)PFAS Technology Research(1)Research supportThe Secretary, acting through the Hazardous Waste Research Center located at the Engineer Research and Development Center, shall, to the maximum extent practicable, support the efforts of other Federal agencies in the development of innovative technologies and methodologies for the detection, treatment, and cleanup of PFAS associated with Federal facilities, including groundwater associated with such facilities.(2)Duplication of effortsNothing in this subsection is intended to duplicate the activities undertaken by other Federal agencies as identified in subsection (a)(3).(c)DefinitionIn this section, the term PFAS means a perfluoroalkyl substance or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.223.Report on recreational facilitiesNo later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that contains—(1)an inventory of all recreational infrastructure and facilities associated with water resources development projects;(2)an assessment of the annual operation and maintenance needs associated with such infrastructure and facilities;(3)an assessment of deferred operation and maintenance needs for such infrastructure and facilities to operate safely at full capacity; and(4)an assessment of the economic benefits of recreation to local and regional economies and benefits of sustaining and improving public access at recreational infrastructure and facilities.IIIDeauthorizations and Modifications301.Deauthorization of inactive projects(a)PurposesThe purposes of this section are—(1)to identify water resources development projects authorized by Congress that are no longer viable for construction due to—(A)a lack of local support;(B)a lack of available Federal or non-Federal resources; or(C)an authorizing purpose that is no longer relevant or feasible;(2)to create an expedited and definitive process for Congress to deauthorize water resources development projects that are no longer viable for construction; and(3)to allow the continued authorization of water resources development projects that are viable for construction.(b)Proposed deauthorization list(1)Preliminary list of projects(A)In generalThe Secretary shall develop a preliminary list of each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which—(i)planning, design, or construction was not initiated before the date of enactment of this Act; or(ii)planning, design, or construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for planning, design, or construction of the project or separable element of the project during the current fiscal year or any of the 10 preceding fiscal years.(B)Use of comprehensive construction backlog and operation and maintenance reportThe Secretary may develop the preliminary list from the comprehensive construction backlog and operation and maintenance reports developed pursuant to section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a).(2)Preparation of proposed deauthorization list(A)Deauthorization amountThe Secretary shall prepare a proposed list of projects for deauthorization comprised of a subset of projects and separable elements identified on the preliminary list developed under paragraph (1) that have, in the aggregate, an estimated Federal cost to complete that is at least $10,000,000,000.(B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate. (C)Inclusion of deauthorization of antiquated projectsThe Secretary shall reduce the amount identified for deauthorization under paragraph (2)(A) by an amount equivalent to the estimated current value of each project, or separable element of a project, that is deauthorized by subsection (f).(3)Sequencing of projects(A)In generalThe Secretary shall identify projects and separable elements for inclusion on the proposed list of projects for deauthorization under paragraph (2) according to the order in which the projects and separable elements were authorized, beginning with the earliest authorized projects and separable elements and ending with the latest project or separable element necessary to meet the aggregate amount under paragraph (2)(A).(B)Factors to considerThe Secretary may identify projects and separable elements in an order other than that established by subparagraph (A) if the Secretary determines, on a case-by-case basis, that a project or separable element is critical for interests of the United States, based on the possible impact of the project or separable element on public health and safety, the national economy, or the environment. (4)Public comment and consultation(A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the proposed deauthorization list prepared under paragraph (2)(A).(B)Comment periodThe public comment period shall be 90 days.(5)Preparation of final deauthorization list(A)In generalThe Secretary shall prepare a final deauthorization list by—(i)considering any comments received under paragraph (4); and(ii)revising the proposed deauthorization list prepared under paragraph (2)(A) as the Secretary determines necessary to respond to such comments.(B)AppendixThe Secretary shall include as part of the final deauthorization list an appendix that—(i)identifies each project or separable element on the proposed deauthorization list that is not included on the final deauthorization list; and(ii)describes the reasons why the project or separable element is not included on the final deauthorization list.(c)Submission of final deauthorization list to Congress for congressional review; publication(1)In generalNot later than 90 days after the date of the close of the comment period under subsection (b)(4), the Secretary shall—(A)submit the final deauthorization list and appendix prepared under subsection (b)(5) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate; and(B)publish the final deauthorization list and appendix in the Federal Register.(2)ExclusionsThe Secretary shall not include in the final deauthorization list submitted under paragraph (1) any project or separable element with respect to which Federal funds for planning, design, or construction are obligated after the development of the preliminary list under subsection (b)(1)(A) but prior to the submission of the final deauthorization list under paragraph (1)(A) of this subsection.(d)Deauthorization; congressional review(1)In generalAfter the expiration of the 2-year period beginning on the date of publication of the final deauthorization list and appendix under subsection (c)(1)(B), a project or separable element of a project identified in the final deauthorization list is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of such period.(2)Non-Federal contributions(A)In generalA project or separable element of a project identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 2-year period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project.(B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (b)(2)(A).(3)Projects identified in appendixA project or separable element of a project identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.(e)Special rules(1)Post-authorization studiesA project or separable element of a project may not be identified on the proposed deauthorization list developed under subsection (b), or the final deauthorization list developed under subsection (c), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 10 preceding fiscal years.(2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent such modification.(f)Deauthorization of antiquated projects(1)In generalAny water resources development project, or separable element of a project, authorized for construction prior to November 17, 1986, for which construction has not been initiated prior to the date of enactment of this Act, or for which funds have not been obligated for construction in the 10-year period prior to the date of enactment of this Act, is hereby deauthorized.(2)IdentificationNot later than 60 days after the date of enactment of this Act, the Secretary shall issue to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that identifies—(A)the name of each project, or separable element of a project, deauthorized by paragraph (1); and(B)the estimated current value of each such project or separable element of a project.(g)Economic and environmental review of inactive water resources development projectsThe Secretary or the non-Federal interest may not carry out any authorized water resources development project, or separable element of such project, for which construction has not been initiated in the 20-year period following the date of the authorization of such project or separable element, until—(1)the Secretary provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a post-authorization change report that updates the economic and environmental analysis of the project or separable element; and(2)the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate take appropriate action to address any modifications to the economic and environmental analysis for the project or separable element of the project contained in the post-authorization change report.(h)DefinitionsIn this section:(1)Post-authorization change reportThe term post-authorization change report has the meaning given such term in section 1132(d) of the Water Resources Development Act of 2016 (33 U.S.C. 2282e).(2)Post-authorization studyThe term post-authorization study means—(A)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282);(B)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or(C)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that—(i)demonstrates a Federal interest; and(ii)requires additional analysis for the project or separable element.(3)Water resources development projectThe term water resources development project includes an environmental infrastructure assistance project or program of the Corps of Engineers.302.Abandoned and inactive noncoal mine restorationSection 560(f) of the Water Resources Development Act of 1999 (33 U.S.C. 2336(f)) is amended by striking $20,000,000 and inserting $30,000,000.303.Tribal partnership programSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended by striking $12,500,000 each place it appears and inserting $15,000,000.304.Lakes programSection 602(a) of the Water Resources Development Act of 1986 (Public Law 99–662, 100 Stat. 4148; 110 Stat. 3758; 113 Stat. 295; 121 Stat. 1076) is amended—(1)in paragraph (27), by striking and at the end;(2)in paragraph (28), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(29)Ellis Pond and Guild Pond, Norwood, Massachusetts; and(30)Memorial Pond, Walpole, Massachusetts..305.Watercraft inspection stationsSection 104(d)(1)(A) of the River and Harbor Act of 1958 (33 U.S.C. 610(d)(1)(A)) is amended—(1)in clause (ii), by striking ; and and inserting a semicolon;(2)in clause (iii), by striking Arizona River Basins. and inserting Arkansas River Basins; and; and(3)by adding at the end the following:(iv)to protect the Russian River Basin, California..306.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Resources Development Act of 2016 (33 U.S.C. 467f–2 note) is amended—(1)in subsection (e), by striking $40,000,000 and inserting $60,000,000; and(2)in subsection (f), by striking $40,000,000 and inserting $60,000,000.307.Chesapeake Bay Environmental Restoration and Protection Program(a)In generalSection 510 of the Water Resources Development Act of 1996 (Public Law 104–303, 110 Stat. 3759; 121 Stat. 1202; 128 Stat. 1317) is amended—(1)by redesignating subsection (h) as subsection (i) and inserting after subsection (g) the following:(h)Project capThe total cost of a project carried out under this section may not exceed $15,000,000.; and(2)in subsection (i) (as so redesignated), by striking $40,000,000 and inserting $60,000,000.(b)Outreach and trainingThe Secretary shall conduct public outreach and workshops for non-Federal interests to provide information on the Chesapeake Bay environmental restoration and protection program established under section 510 of the Water Resources Development Act of 1996, including how to participate in the program.308.Upper Mississippi River System Environmental Management ProgramSection 1103(e) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)) is amended—(1)in paragraph (3), by striking $22,750,000 and inserting $40,000,000; and(2)in paragraph (4), by striking $10,420,000 and inserting $15,000,000.309.McClellan-Kerr Arkansas River Navigation SystemAny Federal funds, regardless of the account from which the funds were provided, used to carry out construction of the modification to the McClellan-Kerr Arkansas River Navigation System, authorized in section 136 of the Energy and Water Development Appropriations Act, 2004 (117 Stat. 1842), shall be considered by the Secretary as initiating construction of the project such that future funds will not require a new investment decision.310.Ouachita-Black River Navigation Project, ArkansasThe project for navigation, Ouachita-Black River, Arkansas, authorized by section 101 of the River and Harbor Act of 1960 (Public Law 86–645), is modified to include water supply as a project purpose, subject to completion by the Secretary of a feasibility study and any other review necessary for such modification.311.Sacramento River, Glenn-Colusa, California The portion of project for flood control, Sacramento River, California, authorized by section 2 of the Act of March 1, 1917 (chapter 144, 39 Stat. 949; 103 Stat. 649; 110 Stat. 3709; 112 Stat. 1841; 113 Stat. 299), consisting of a riverbed gradient restoration facility at the Glenn-Colusa Irrigation District Intake, is no longer authorized beginning on the date of enactment of this Act.312.Lake Isabella, California(a)Sense of CongressIt is the sense of Congress that the Secretary, when evaluating alternative locations for construction of a permanent Isabella Lake Visitor Center by the Corps of Engineers to replace the facility impacted by the Isabella Dam safety modification project, should afford substantial weight to the site preference of the local community.(b)AuthorityThe Secretary may acquire such interests in real property as the Secretary determines necessary or advisable to support construction of the Isabella Dam safety modification project.(c)TransferThe Secretary may transfer any real property interests acquired under subsection (b) to any other Federal agency or department without reimbursement.(d)Isabella dam safety modification project definedIn this section, the term Isabella Dam safety modification project means the dam safety modification project at the Isabella Reservoir in the San Joaquin Valley, California (authorized by Act of December 22, 1944 (chapter 665, 58 Stat. 901)), including the component of the project relating to construction a visitor center facility.313.Lower San Joaquin River flood control projectThe Secretary shall align the schedules of, and maximize complimentary efforts, minimize duplicative practices, and ensure coordination and information sharing with respect to—(1)the project for flood risk management, Lower San Joaquin River, authorized by section 1401(2) of the Water Resources Development Act of 2018 (132 Stat. 3836); and(2)the second phase of the feasibility study for the Lower San Joaquin River project for flood risk management, authorized for expedited completion by section 1203(a)(7) of the Water Resources Development Act 2018 (132 Stat. 3803).314.San Diego River and Mission Bay, San Diego County, CaliforniaThe portion of the project for flood control and navigation, San Diego River and Mission Bay, San Diego County, California, authorized by the Act of July 24, 1946 (chapter 595, 60 Stat. 636), identified in the National Levee Database established under section 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) as the San Diego River 3 segment and consisting of a 785-foot-long segment of the right bank levee from Station 209+41.75 to its end at Station 217+26.75, as described in construction plans dated August 30, 1951, is no longer authorized beginning on the date of enactment of this Act.315.San Francisco, California, Waterfront Area(a)In generalSection 114 of the River and Harbor Act of 1968 (33 U.S.C. 59h) is amended to read as follows:114.San Francisco, California, Waterfront Area(a)Area To be declared nonnavigableThe following area is declared to be nonnavigable waters of the United States: All of that portion of the City and County of San Francisco, California, lying shoreward of a line beginning at the intersection of the southerly right of way line of Earl Street prolongation with the Pierhead United States Government Pierhead line, the Pierhead line as defined in the State of California Harbor and Navigation Code Section 1770, as amended in 1961; thence northerly along said Pierhead line to its intersection with a line parallel with and distant 10 feet easterly from, the existing easterly boundary line of Pier 30–32; thence northerly along said parallel line and its northerly prolongation, to a point of intersection with a line parallel with, and distant 10 feet northerly from, the existing northerly boundary of Pier 30–32; thence westerly along last said parallel line to its intersection with said Pierhead line; thence northerly along said Pierhead line, to the intersection of the easterly right of way line of Van Ness Avenue, formerly Marlette Street, prolongation to the Pierhead line.(b)Requirement that area be improvedThe declaration of nonnavigability under subsection (a) applies only to those parts of the area described in subsection (a) that are or will be bulkheaded, filled, or otherwise occupied or covered by permanent structures and does not affect the applicability of any Federal statute or regulation that relates to filling of navigable waters or to other regulated activities within the area described in subsection (a), including sections 9 and 10 of the Act of March 3, 1899 (33 U.S.C. 401, 403), section 404 of the Federal Water Pollution Control Act, and the National Environmental Policy Act of 1969.(c)Inclusion of Embarcadero Historic DistrictCongress finds and declares that the area described in subsection (a) contains the seawall, piers, and wharves that comprise the Embarcadero Historic District listed on the National Register of Historic Places on May 12, 2006..(b)Conforming amendmentSection 5052 of the Water Resources Development Act of 2007 (33 U.S.C. 59h–1) is repealed.316.Western Pacific Interceptor Canal, Sacramento River, CaliforniaThe portion of the project for flood protection on the Sacramento River, authorized by section 2 of the of March 1, 1917 (chapter 144, 39 Stat. 949; 45 Stat. 539; 50 Stat. 877; 55 Stat. 647; 80 Stat. 1422), consisting of the portion of the levee from GPS coordinate N2147673.584 E6690904.187 to N2147908.413 E6689057.060 associated with the Western Pacific Interceptor Canal, is no longer authorized beginning on the date of the enactment of this Act.317.Rio Grande Environmental Management Program, Colorado, New Mexico, and TexasSection 5056(f) of the Water Resources Development Act of 2007 (Public Law 110–114, 121 Stat. 1213; 128 Stat. 1314) is amended by striking 2019 and inserting 2029.318.New London Harbor Waterfront Channel, Connecticut(a)In generalThe portion of the project for navigation, New London Harbor, Connecticut, authorized by the first section of the Act of June 13, 1902 (chapter 1079, 32 Stat. 333), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.(b)Area describedThe area referred to in subsection (a) is generally the portion between and around the 2 piers at the State Pier in New London, specifically the area—(1)beginning at a point N691263.78, E1181259.26;(2)running N 35°01’50.75” W about 955.59 feet to a point N692046.26, E1180710.74;(3)running N 54°58’06.78” E about 100.00 feet to a point N692103.66, E1180792.62;(4)running S 35°01’50.75” E about 989.8 feet to a point N691293.17, E1181360.78; and(5)running S 73°51’15.45” W about 105.69 feet to the point described in paragraph (1).319.Washington Harbor, District of ColumbiaBeginning on the date of enactment of this Act, the project for navigation, Washington Harbor, District of Columbia, authorized by the Act of August 30, 1935 (chapter 831, 49 Stat. 1031), is modified to reduce, in part, the authorized dimensions of the project, such that the remaining authorized dimensions are as follows:(1)A 200 foot wide, 15 foot deep channel with a center line beginning at a point East 1,317,064.30 and North 440,373.32, thence to a point East 1,316,474.30 and North 440,028.31, thence to a point East 1,315,584.30 and North 439,388.30, thence to a point East 1,315,259.31 and North 438,908.30.(2)A transition area 200 foot wide to 300 foot wide, 15 foot deep, with a center line beginning at a point East 1,315,259.31 and North 438,908.30 to a point East 1,315,044.31 and North 438,748.30.(3)A 300 foot wide, 15 foot deep channel with a centerline beginning a point East 1,315,044.31 and North 438,748.30, thence to a point East 1,314,105.31 and North 438,124.79, thence to a point East 1,311,973.30 and North 438,807.78, thence to a point East 1,311,369.73 and North 438,577.42, thence to a point East 1,311,015.73 and North 438,197.57, thence to a point East 1,309,713.47 and North 435,678.91.(4)A transition area 300 foot wide to 400 foot wide, 15 foot deep to 24 foot deep, with a center line beginning at a point East 1,309,713.47 and North 435,678.91 to a point East 1,307,709.33 and North 434,488.25.(5)A 400 foot wide, 24 foot deep channel with a centerline beginning at a point East 1,307,709.33 and North 434,488.25, thence to a point East 1,307,459.33 and North 434,173.25, thence to a point East 1,306,476.82 and North 1,306,476.82, thence to a point East 1,306,209.79 and North 431,460.21, thence to a point at the end of the channel near Hains Point East 1,305,997.63 and North 429,978.31.320.Big Cypress Seminole Indian Reservation Water Conservation Plan, FloridaThe project for ecosystem restoration, Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida, authorized pursuant to section 528 of the Water Resources Development Act of 1996 (110 Stat. 3767), is no longer authorized beginning on the date of enactment of this Act.321.Central Everglades, FloridaThe project for ecosystem restoration, Central Everglades, authorized by section 1401(4) of the Water Resources Development Act of 2016 (130 Stat. 1713), is modified to include the project for ecosystem restoration, Central and Southern Florida, Everglades Agricultural Area, authorized by section 1308 of the Water Resources Development Act of 2018 (132 Stat. 3819), and to authorize the Secretary to carry out the project as so combined.322.Miami River, Florida The portion of the project for navigation, Miami River, Florida, authorized by the Act of July 3, 1930 (46 Stat. 925; 59 Stat. 16; 74 Stat. 481; 100 Stat. 4257), beginning at the existing railroad bascule bridge and extending approximately 1,000 linear feet upstream to an existing salinity barrier and flood control structure, is no longer authorized beginning on the date of enactment of this Act.323.Julian Keen, Jr. Lock and Dam, Moore Haven, Florida(a)DesignationThe Moore Haven Lock and Dam, Moore Haven, Florida, authorized pursuant to the Act of August 30, 1935 (chapter 831, 49 Stat. 1032), shall hereafter be known and designated as the Julian Keen, Jr. Lock and Dam.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Lock and Dam referred to in subsection (a) shall be deemed to be a reference to the Julian Keen, Jr. Lock and Dam.324.Taylor Creek Reservoir and Levee L–73 (Section 1), Upper St. Johns River Basin, FloridaThe portions of the project for flood control and other purposes, Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1176), consisting of the Taylor Creek Reservoir and Levee L–73, Section 1, within the Upper St. Johns River Basin, Florida, are no longer authorized beginning on the date of enactment of this Act.325.Calcasieu River and Pass, LouisianaNot later than 120 days after the date of enactment of this Act, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on plans to modify the Calcasieu River and Pass Dredged Material Management Plan and Supplemental Environmental Impact Statement (December 16, 2010 DMMP/SEIS) to allow for the expansion of Dredged Material Placement Facilities (DMPFs) 17, 19, 22, D, and E to the lakeside foreshore rock boundaries during planned rehabilitation of these facilities.326.San Juan-Chama project; Abiquiu Dam, New Mexico(a)Abiquiu reservoirSection 5(b) of Public Law 97–140 (43 U.S.C. 620a note) is amended by striking a total of two hundred thousand acre-feet of.(b)Water storage at Abiquiu Dam, New MexicoSection 1 of Public Law 100–522 (43 U.S.C. 620a note) is amended—(1)by striking 200,000 acre-feet of;(2)by inserting and San Juan-Chama project after Rio Grande system; and(3)by striking , in lieu of the water storage authorized by section 5 of Public Law 97–140, to the extent that contracting entities under section 5 of Public Law 97–140 no longer require such storage.(c)Water storageThe Secretary shall—(1)store up to elevation 6230.00 NGVD29 at Abiquiu Dam, New Mexico, to the extent that the necessary real property interests have been acquired by any entity requesting such storage; and(2)amend the March 20, 1986, contract between the United States of America and the Albuquerque Bernalillo County Water Utility Authority (assigned by the City of Albuquerque, New Mexico to the Albuquerque Bernalillo County Water Utility Authority) for water storage space in Abiquiu Reservoir to allow for storage by the Albuquerque Bernalillo County Water Utility Authority of San Juan-Chama project water or native Rio Grande system water up to elevation 6230.00 NGVD29.(d)Storage agreements with users other than the Albuquerque Bernalillo County Water Utility AuthorityThe Secretary shall—(1)retain or enter into new agreements with entities for a proportionate allocation of 29,100 acre-feet of storage space pursuant to section 5 of Public Law 97–140; and(2)amend or enter into new storage agreements for storage of San Juan-Chama project water or native Rio Grande system water up to the space allocated for each entity’s proportionate share of San Juan-Chama water.(e)Operations documentsThe Secretary shall amend or revise any existing operations documents, including the Water Control Manual or operations plan for Abiquiu Reservoir, as necessary to meet the requirements of this section.(f)LimitationsIn carrying out this section, the following limitations shall apply:(1)The storage of native Rio Grande system water shall be subject to the provisions of the Rio Grande Compact and the resolutions of the Rio Grande Compact Commission.(2)The storage of native Rio Grande system water shall only be authorized to the extent that the necessary water ownership and storage rights have been acquired by the entity requesting such storage.(3)The storage of native Rio Grande system water or San-Juan Chama project water shall not interfere with the authorized purposes of the Abiquiu Dam and Reservoir project.(4)Each user of storage space, regardless of source of water, shall pay for any increase in costs attributable to storage of that user’s water.327.Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and ConnecticutBeginning on the date of enactment of this Act, that portion of the project for navigation, Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and Connecticut, authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 13), consisting of a 10-foot deep, 16-acre anchorage area in Watch Hill Cove is no longer authorized.328.Harris County, TexasSection 575 of the Water Resources Development Act of 1996 (110 Stat. 3789) is repealed. 329.Cap Sante Waterway, WashingtonBeginning on the date of enactment of this Act, the project for navigation, Cap Sante Waterway and Navigation Channel, Skagit County, Washington, authorized by the Act of March 2, 1919 (chapter 95, 40 Stat. 1285), is modified to deauthorize the portion of the project consisting of an approximately 334,434 foot area of the Federal channel within Anacortes Harbor inside and directly adjacent to the Federal breakwater and training wall structure, starting at a point with coordinates N557015.552, E1210819.619, thence running S88 13’2.06”E approximately 200 feet to a point with coordinates N557009.330, E1211019.522, thence running S01 46’58.08”W approximately 578 feet to a point with coordinates N556431.405, E1211001.534, thence running S49 49’50.23”W approximately 69 feet to a point with coordinates N556387.076, E1210949.002, thence running S51 53’0.25”E approximately 35 feet to a point with coordinates N556365.662, E1210976.316, thence running S49 38’58.48”W approximately 112 feet to a point with coordinates N556292.989, E1210890.775, thence running N88 13’1.87”W approximately 109 feet to a point with coordinates N556296.367, E1210782.226, thence running S46 46’58.97”W approximately 141 feet to a point with coordinates N556199.527, E1210679.164, thence running N88 13’1.77”W approximately 700 feet to a point with coordinates N556221.305, E1209979.502, thence running N01 46’58.08”E approximately 250 feet to a point with coordinates N556471.184, E1209987.280, thence running S88 13’1.77”E approximately 815 feet to a point with coordinates N556445.828, E1210801.886, thence running N01 46’58.08”E approximately 570 feet to the point of origin.330.Regional sediment managementThe Secretary shall expedite the activities required to be carried out under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) regarding the use of improvement dredging of the Portsmouth Federal navigation project in Portsmouth, New Hampshire, as a source of clean beach fill material to reinforce the stone revetment at Nantasket Beach, Hull, Massachusetts.331.Additional assistance for critical projects(a)Consistency with reportsCongress finds that the project modifications described in this section are in accordance with the reports submitted to Congress by the Secretary under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), titled Report to Congress on Future Water Resources Development, or have otherwise been reviewed by Congress.(b)Modifications(1)Sacramento area, CaliforniaSection 219(f)(23) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 117 Stat. 1840) is amended to read as follows:(23)Sacramento area, California$45,000,000 for regional water conservation, recycling, reliability, and resiliency projects in Placer, El Dorado, and Sacramento Counties and the San Juan Suburban Water District, California..(2)South Perris, CaliforniaSection 219(f)(52) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220) is amended by striking $25,000,000 and inserting $50,000,000.(3)Madison and St. Clair Counties, IllinoisSection 219(f)(55) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 114 Stat. 2763A–221) is amended by striking $10,000,000 and inserting $45,000,000.(4)Southern and eastern KentuckySection 531 of the Water Resources Development Act of 1996 (110 Stat. 3773; 113 Stat. 348; 117 Stat. 142; 121 Stat. 1226) is amended—(A)in subsection (g), by inserting Boyd, Carter, Elliott, Lincoln, after Lee,; and(B)in subsection (h), by striking $40,000,000 and inserting $80,000,000.(5)DeSoto County, MississippiSection 219(f)(30) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220; 119 Stat. 282; 119 Stat. 2257; 122 Stat. 1623) is amended by striking $75,000,000 and inserting $130,000,000.(6)Jackson County, MississippiSection 219(e)(1) of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 1494; 121 Stat. 1258) is amended by striking $32,500,000 and inserting $57,500,000.(7)St. Louis, MissouriSection 219(f)(32) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 337; 121 Stat. 1233) is amended by striking $35,000,000 and inserting $70,000,000.(8)Midwest City, OklahomaSection 219(f)(231) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 121 Stat. 1266) is amended by striking $2,000,000 and inserting $5,000,000.(9)South central PennsylvaniaSection 313 of the Water Resources Development Act of 1992 (106 Stat. 4845; 109 Stat. 407; 110 Stat. 3723; 113 Stat. 310; 117 Stat. 142; 121 Stat. 1146) is amended—(A)in subsection (g)(1), by striking $200,000,000 and inserting $400,000,000; and(B)in subsection (h)(2), by inserting Beaver, Jefferson, after Washington,.(10)Lakes Marion and Moultrie, South CarolinaSection 219(f)(25) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220; 117 Stat. 1838; 130 Stat. 1677; 132 Stat. 3818) is amended by striking $89,550,000 and inserting $110,000,000.(11)El Paso County, TexasSection 219(f)(269) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 121 Stat. 1268) is amended by striking $25,000,000 and inserting $75,000,000.(12)Western rural waterSection 595 of the Water Resources Development Act of 1999 (113 Stat. 383; 117 Stat. 139; 117 Stat. 142; 117 Stat. 1836; 118 Stat. 440; 121 Stat. 1219; 123 Stat. 2851; 128 Stat. 1316; 130 Stat. 1681) is amended—(A)by striking the section heading and inserting Western rural water.;(B)in subsection (b), by inserting Arizona, before rural Idaho;(C)in subsection (c), by inserting Arizona, before Idaho; and(D)in subsection (i), by striking for the period beginning with fiscal year 2001, $435,000,000, to remain available until expended. and inserting the following: “, to remain available until expended—(1)for the period beginning with fiscal year 2001, $435,000,000 for Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming; and(2)$150,000,000 for Arizona..(13)Central West VirginiaSection 571(h) of the Water Resources Development Act of 1999 (113 Stat. 371; 121 Stat. 1257) is amended by striking $20,000,000 and inserting $40,000,000.(14)Southern West VirginiaSection 340(g) of the Water Resources Development Act of 1992 (106 Stat. 4856; 110 Stat. 3727; 113 Stat. 320) is amended by striking $40,000,000 and inserting $120,000,000.(c)Lowell Creek Tunnel, Seward, AlaskaSection 5032(a)(2) of the Water Resources Development Act of 2007 (Public Law 110–114, 121 Stat. 1205) is amended by striking 15 and inserting 20.332.Project modification authorizations(a)Water supplyThe following project modifications for water supply, as identified in the report entitled Report to Congress on Future Water Resources Development dated February 2019, and submitted to Congress on June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the recommendations, included in such report pursuant to section 301(c) of the Water Supply Act of 1958 (43 U.S.C. 390b(c)):(1)The project modification for the State of Missouri, Clarence Cannon Dam and Mark Twain Lake Project Salt River, Missouri.(2)The project modification for the City of Plattsburg, Smithville Lake, Missouri.(3)The project modification for the City of Smithville, Smithville Lake, Missouri.(b)Flood risk managementThe following project modifications for flood risk management, as identified in a report entitled Report to Congress on Future Water Resources Development, and submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary:(1)Modification of the project for flood risk management, lower Mississippi River, authorized by the Act of May 15, 1928 (chapter 569, 45 Stat. 534), to incorporate the Wolf River Backwater and Nonconnah Creek levee systems into the project, authorized by section 5 of the Act of June 22, 1936 (chapter 688, 49 Stat. 1575; 50 Stat. 881), subject to the determination of the Secretary that such systems meet all requirements applicable to such project.(2)Modification of the project for flood risk management, Red River below Denison Dam, Arkansas, Louisiana, and Texas, authorized by the Act of June 28, 1938 (chapter 795, 52 Stat. 1219), to incorporate the Cherokee Park Levee into the project, subject to the determination of the Secretary that such levee meets all requirements applicable to such project.333.Application of credit Section 7007(d) of the Water Resources Development Act of 2007 (121 Stat. 1277; 128 Stat. 1226) is amended by inserting , or may be applied to reduce the amounts required to be paid by the non-Federal interest under the terms of the deferred payment agreements entered into between the Secretary and the non-Federal interest for the projects authorized by section 7012(a)(1) before the period at the end. 334.Project reauthorizations(a)In general(1)Muddy River, MassachusettsThe separable elements for ecosystem restoration of the project for flood damage reduction and environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), and deauthorized pursuant to section 6001 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1345), are authorized to be carried out by the Secretary, subject to subsection (b).(2)East Chester Creek, New YorkNotwithstanding section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a), the project for navigation, East Chester Creek, New York, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 164; 100 Stat. 4181), and deauthorized pursuant to section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579(a)), is authorized to be carried out by the Secretary, subject to subsection (b).(3)Christiansted Harbor, United States Virgin IslandsNotwithstanding section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), the portion of the project for navigation, Christiansted Harbor, St. Croix, United States Virgin Islands, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 167), and deauthorized under section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), is authorized to be carried out by the Secretary, subject to subsection (b).(4)Charlotte Harbor, United States Virgin IslandsNotwithstanding section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), the portion of the project for navigation, Charlotte Amalie (St. Thomas) Harbor, St. Thomas, United States Virgin Islands, authorized by the Act of August 26, 1937 (chapter 832, 50 Stat. 850), and deauthorized under section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), is authorized to be carried out by the Secretary, subject to subsection (b).(b)Report to CongressThe Secretary shall complete and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a post-authorization change report (as such term is defined in section 1132(d) of the Water Resources Development Act of 2016 (33 U.S.C. 2282e(d)) prior to carrying out a project identified in subsection (a).335.Conveyances(a)Generally applicable provisions(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary.(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section.(3)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance.(4)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on the real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed.(5)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States.(b)Eufaula, Alabama(1)Conveyance authorizedThe Secretary shall convey to the City of Eufaula, Alabama, all right, title, and interest of the United States in and to the real property described in the Department of the Army Lease No. DACW01–2–17–0747, containing 56.76 acres, more or less, and being a part of Tracts L–1268 (26.12 acres), L–1273 (13.71 acres), L–1278 (6.75 acres), and L1279 (10.36 acres) of the Walter F. George Lock and Dam and Lake project.(2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(3)ConsiderationThe City of Eufaula, Alabama, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.(c)Montgomery, Alabama(1)Conveyance authorizedThe Secretary shall convey to the City of Montgomery, Alabama, all right, title, and interest of the United States in and to the real property described in paragraph (2).(2)PropertyThe property to be conveyed is the 62.38 acres of land and water under the primary jurisdiction of the Secretary in the R.E. Bob Woodruff Project Area that is covered by lease number DACW01–1–05–0037, including the parcels and structure known as Powder Magazine.(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, to include retaining the right to inundate with water any land transferred under this subsection.(4)ConsiderationThe City of Montgomery, Alabama, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.(d)Ohio River Lock and Dam Number 52, Massac County, Illinois(1)Conveyance authorizedThe Secretary shall convey to the Massac-Metropolis Port District, Illinois, all right, title, and interest of the United States in and to any real property located north of the south bank of the Ohio River in Massac County, Illinois, that is associated with the Ohio River Lock and Dam 52.(2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(3)ConsiderationThe Massac-Metropolis Port District, Illinois, shall pay to the Secretary an amount that is not less than fair market value of the property conveyed under this subsection, as determined by the Secretary.(e)Clinton, Missouri(1)Conveyance authorizedThe Secretary shall convey to the City of Clinton, Missouri, without consideration, all right, title, and interest of the United States in and to the real property described in paragraph (2).(4)PropertyThe property to be conveyed is a tract of land situated in the S ½ of Section 12 and the N ½ of Section 13, Township 41 North, Range 26 West of the Fifth Principal Meridian, Henry County, Missouri, more particularly described as follows: Beginning at the point of intersection of the north line of said S ½ of Section 12 and the easterly right-of-way of State Highway No. 13; thence easterly along the north line of said S ½ to the northeast corner of the W ½ NW ¼ NE ¼ SW ¼ of said Section 12; thence southerly along the east line of said W ½ NW ¼ NE ¼ SW ¼ to the southeast corner thereof; thence easterly along the north line of the S ½ NE ¼ SW ¼ of said Section 12 to the southwest corner of the W ½ NW ¼ NW ¼ SE ¼ of said Section 12; thence in a northeasterly direction to the northeast corner of said W ½ NW ¼ NW ¼ SE ¼ ; thence easterly along the north line of said S ½ to the westerly right-of-way of the County Road; thence in a southeasterly and southerly direction along the westerly right-of-way of said County Road approximately 2500 feet to the center of Deer Creek; thence in a southwesterly direction along the center of said Deer Creek, approximately 3900 feet to the south line of said N ½ of Section 13; thence westerly along the south line of said N ½ to the easterly right-of-way line of the St. Louis-San Francisco Railroad; thence in a northwesterly direction along the easterly right-of-way of said railroad to the easterly right-of-way of said State Highway No. 13; thence in a northeasterly direction along the easterly right-of-way of said State Highway No. 13 to the point of the beginning; and including a roadway easement for ingress and egress, described as a strip of land 80 feet in width, lying 40 feet on each side of the following described line, the initial extremities of the following described strip being extended or reduced as required to exactly adjoin the boundary lines which they meet, situated in the S ½ of Section 12, Township 41 North Range 26 West of the Fifth Principal Meridian, Henry County, Missouri, more particularly described as follows: Commencing at the center of said Section 12, thence Sl°24’56”W, 1265.52 feet to a point, thence N88°29’02”W, 483.97 feet to the point of beginning of the strip of land herein described; thence in a northeasterly direction along a curve to the right, said curve having an initial tangent bearing of N3°44’4l”E, a radius of 238.73 feet and an interior angle of 61°29’26”, an arc distance of 256.21 feet to a point; thence N65°14’07”E 218.58 feet to a point; thence in a northeasterly direction along a curve to the left, having a radius of 674.07 feet and an interior angle of 36°00’01”, an arc distance of 423.53 feet to a point; thence N29°14’07”E, 417.87 feet to a point; thence northeasterly along a curve to the right, having a radius of 818.51 feet and an interior angle of 14°30’01”, an arc distance of 207.15 feet to a point; thence N43°44’07”E, 57.00 feet to the southerly right-of-way line of a county road, containing 2,948 acres, more or less; Excluding therefrom a tract of land situated in the S ½ of said Section 12, said Township and Range, described as commencing at the center of said Section 12; thence S1°24’56”W, 1265.52 feet to the point of beginning of the tract of land herein described; thence N88°29'02"W, 1122.50 feet; thence S1°43'26"W, 872.62 feet; thence S88°29’02”E, 1337.36 feet; thence Nl°43’26”E, 872.62 feet; thence N88°29’02”W, 214.86 feet to the point of beginning, containing 26.79 acres, more or less. The above described tract contains, in the aggregate, 177.69 acres, more or less. (2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(3)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States.(f)City of Clinton, Old Orchard Addition, Missouri(1)Conveyance AuthorizedThe Secretary shall convey to the City of Clinton, Missouri, all right, title, and interest of the United States in and to the real property described in paragraph (2).(2)PropertyThe property to be conveyed is Lot 28 in Old Orchard Addition, a subdivision of the City of Clinton, Henry County, Missouri, containing 0.36 acres, more or less, including any improvements thereon.(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, including such reservations, terms, and conditions as the Secretary determines necessary to allow the United States to operate and maintain the Harry S. Truman Reservoir Project.(4)ConsiderationThe City of Clinton, Missouri, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.(g)Tri-County Levee District, Missouri(1)Conveyance authorizedThe Secretary shall convey to the Tri-County Levee District, Missouri, all right, title, and interest of the United States in and to the real property described in paragraph (2).(2)PropertyThe property to be conveyed is the part of Sections 1 and 12 Township 45 North Range 6 West of the 5th P.M. in Montgomery County, Missouri, described as follows: A tract of land being 60’ wide and lying South and East of and adjoining the centerline of the existing levee and being described as follows: Commencing at the NW corner of Section 12, thence S 87° 52’ 35” E 587.4’, thence S 01° 29’ 25” W 453.68’ to the point of the beginning; said point being in the center of the levee, thence with the centerline of the levee N 77° 01’ 30” E 164.92’, thence N 74° 26’ 55” E 250.0’, thence N 72° 27’ 55” E 270.0’, thence N 69° 06’ 10” E 300.0’, thence N 66° 42’ 15” E 500.0’, thence N 64° 14’ 30” E 270.0’, thence N 61° 09’ 10” E 800.0’, thence N 60° 58’ 15” E 1724.45’, thence leaving the centerline S 01° 10’ 35” W 69.43’, thence parallel with the above described centerline S 60° 58’ 15” W 1689.62’, thence S 61° 09’ 10” W 801.71’, thence S 64° 14’ 30” W 272.91’, thence S 66° 42’ 15” W 502.55’, thence S 69° 06’ 10” W 303.02’, thence S 72° 27’ 55” W 272.8’, thence S 74° 26’ 55” W 252.39’, thence S 77° 01’ 30” W 181.75’, thence leaving the South side of the levee N 01° 26’ 25” E 61.96’ to the point of beginning and containing 5.89 acres more or less.(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(4)ConsiderationThe Tri-County Levee District, Missouri, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.(h)Judge Joseph Barker, Jr., House, Ohio(1)Non-Federal entityIn this subsection, the term non-Federal entity means the Friends of Joseph Barker, Jr., House, a nonprofit organization in the State of Ohio.(2)Conveyance authorized(A)In generalSubject to paragraph (6), the Secretary shall convey to the non-Federal entity, without consideration, all right, title, and interest of the United States in and to the property described in paragraph (3)(A). (B)EasementUpon conveyance of the property under subparagraph (A), the Secretary shall provide to the non-Federal entity, without consideration, an easement over the property described in paragraph (3)(B) for access to the conveyed property for as long as the non-Federal entity is in legal possession of the conveyed property.(3)Descriptions of property(A)In generalThe property referred to in paragraph (2)(A) is the following (as in existence on the date of enactment of this Act):(i)Judge Joseph Barker, Jr., HouseThe tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America parallel to and approximately 10 feet easterly of the toe of the existing dredge disposal berm, southeasterly approximately 326 feet to a point prior to the current Corps of Engineers access to the dredging spoil area; thence, northeasterly approximately 480 feet paralleling the top of the slope to the riverbank side of the house and approximately 25 feet northerly therefrom; thence, northwest approximately 302 feet to a point in the southern right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, southwesterly approximately 485 feet to the point of beginning, containing approximately 3.51 acres.(ii)Road tractThe tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America and with the House Parcel southeasterly 25 feet; thence, northeast, running parallel to said Route 7 right-of-way, approximately 994 feet to a point of deflection; thence northeasterly 368 feet to a point beyond the existing fence corner; thence, east 140 feet to the edge of the existing Willow Island access road; thence with said access road, northwesterly approximately 62 feet to a point in the southern right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, southwesterly approximately 1,491 feet to the point of beginning, containing approximately 1 acre.(B)EasementThe property referred to in paragraph (2)(B) is the following: The tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point at the intersection of the southern right-of-way of Ohio Route 7 and the northeast side of the existing Willow Island access road, a new corner to the land now or formerly owned by the United States of America; thence, southwest, running with said Route 7 right-of-way, approximately 30 feet to a point on the southwest side of the existing access road, and corner to the road tract; thence with said access road and the line of the road parcel, southeasterly approximately 62 feet to a point; thence leaving the road parcel and crossing the existing access road northeasterly approximately 30 feet to a point located on the northeast side of the existing access road; thence, northwesterly approximately 62 feet, to the point of beginning, containing approximately 0.04 acre.(4)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(5)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used by the non-Federal entity for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States.(6)Requirements(A)ImprovementsThe Secretary shall make such improvements and alterations to the property described in paragraph (3)(A)(i) as the Secretary, in consultation with the non-Federal entity and relevant stakeholders, determines to be appropriate to facilitate conveyance of the property and provision of the easement under this subsection, subject to the condition that the total cost of those improvements and alterations undertaken by the Secretary shall be not more than $120,000.(B)Environmental assessmentBefore making a conveyance under paragraph (2), the Secretary shall—(i)conduct, with respect to the property to be conveyed, an assessment of the environmental condition of the property, including an investigation of any potential hazardous, toxic, or radioactive waste present on such property; and (ii)submit to the non-Federal entity a report describing the results of such assessment.(C)Refusal by non-Federal entity(i)In generalUpon review by the non-Federal entity of the report under subparagraph (B), the non-Federal entity may elect to refuse the conveyance under this subsection.(ii)ElectionAn election under clause (i)—(I)shall be at the sole discretion of the non-Federal entity; and(II)shall be made by the non-Federal entity by not later than the date that is 30 days after the date of submission of the report under subparagraph (B)(ii).(D)Dredged material placement activitiesThe Secretary shall—(i)notify and coordinate with the non-Federal entity and relevant stakeholders before carrying out any dredged material placement activities associated with the property described in paragraph (3)(A) after the date on which such property is conveyed under this subsection; and(ii)in carrying out a dredged material placement activity under clause (i), act in accordance with Engineer Manual EM 1110–2–5025 (or a subsequent version of that manual).(7)Reservation of rightsThe Secretary may reserve and retain from any conveyance under this subsection a right-of-way or any other right that the Secretary determines to be necessary for the operation and maintenance of the authorized Federal channel along the Ohio River.(8)TreatmentConveyance to the non-Federal entity under this subsection of property described in paragraph (3)(A)(i) shall satisfy all obligations of the Secretary with respect to such property under—(A)section 306101 of title 54, United States Code; and(B)section 306108 of title 54, United States Code, with respect to the effects on the property of dredged material placement activities carried out by the Secretary after the date of the conveyances.(9)InapplicabilitySubtitle I of title 40, and chapter 4 of title 41, United States Code shall not apply to any conveyance or easement provided under this subsection.(i)Leaburg Fish Hatchery, Lane County, Oregon(1)Conveyance authorizedSubject to the provisions of this subsection, the Secretary shall convey, without consideration, to the State of Oregon, acting through the Oregon Department of Fish and Wildlife, all right, title, and interest of the United States in and to the real property comprising the Leaburg Fish Hatchery, consisting of approximately 21.55 acres, identified as tracts Q–1500, Q–1501E, and 300E–1 and described in Department of the Army Lease No. DACW57–1–18–0009, together with any improvements on the property.(2)Water rightsThe Secretary may transfer to the State of Oregon, acting through the Oregon Department of Fish and Wildlife, any water rights held by the United States that are appurtenant to the property conveyed under this subsection.(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, including a condition that all of the property conveyed under this subsection be used and maintained by the State of Oregon for the purpose of operating a fish hatchery in perpetuity.(4)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used or maintained by the State of Oregon for the purpose of operating a fish hatchery in perpetuity, all or any portion of the property, including any water rights transferred under this subsection, shall, at the option of the Secretary, revert to the United States.(5)Savings clauseIf the State of Oregon does not accept the conveyance under this subsection, the Secretary may dispose of the property, including appurtenant water rights, under subchapter III of chapter 5 of title 40, United States Code.(j)Willamette Falls Locks, Willamette River, Oregon(1)DefinitionsIn this section:(A)Real estate appendixThe term real estate appendix means Appendix A of the document published by the District Commander of the Portland District of the Corps of Engineers, titled Willamette Falls Locks Willamette River Oregon Section 216 Disposition Study with Integrated Environmental Assessment.(B)Receiving entityThe term receiving entity means an entity identified by the State of Oregon, in consultation with the Willamette Falls Locks Commission, to receive the conveyance under paragraph (2).(C)Willamette Falls Locks projectThe term Willamette Falls Locks project means the project for navigation, Willamette Falls Locks, Willamette River, Oregon, authorized by the Act of June 25, 1910 (36 Stat. 664, chapter 382).(D)Willamette Falls Locks reportThe term Willamette Falls Locks report means the memorandum of the Director of Civil Works with the subject Willamette Falls Locks (WFL), Willamette River Oregon Section 216 Disposition Study with Integrated Environmental Assessment (Study), dated July 11, 2019.(2)Conveyance authorizedThe Secretary is authorized to convey to the receiving entity, without consideration, all right, title, and interest of the United States in and to any land in which the Federal Government has a property interest for the Willamette Falls Locks project, together with any improvements on the land, subject to the requirements of this subsection and in accordance with the Willamette Falls Locks report.(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.(4)Subject to existing easements and other interestsThe conveyance of property under paragraph (2) shall be subject to all existing deed reservations, easements, rights-of-way, and leases that are in effect as of the date of the conveyance.(5)ReversionIf the Secretary determines that the property conveyed under this subsection cease to be held in public ownership, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States.(6)Requirements before conveyance(A)Perpetual road easementBefore making the conveyance under paragraph (2), the Secretary shall acquire a perpetual road easement from an adjacent property owner for use of an access road, which easement shall convey with the property conveyed under such paragraph.(B)Environmental complianceBefore making the conveyance under paragraph (2), in accordance with the real estate appendix, the Secretary shall complete a Phase 1 Environmental Site Assessment pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).(C)Historic preservationThe Secretary may enter into a memorandum of agreement with the Oregon State Historic Preservation Office and the Advisory Council on Historic Preservation that identifies actions the Secretary shall take before making the conveyance under paragraph (2).(D)RepairsBefore making the conveyance under paragraph (2), the Secretary shall carry out repairs to address primary seismic and safety risks in accordance with the recommendations approved in the Willamette Falls Locks report.(7)DeauthorizationBeginning on the date on which the Secretary makes the conveyance under paragraph (2), the Willamette Falls Locks project is no longer authorized.336.Repeals(a)Section 710 of the Water Resources Development Act of 1986 (33 U.S.C. 2264) is repealed.(b)Section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a) is amended—(1)in subsection (b), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and(2)by striking subsection (c).(c)Section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) is amended—(1)in subsection (d)—(A)in paragraph (1), by striking Notwithstanding the requirements of subsection (c), the Secretary and inserting The Secretary;(B)by striking subsections (a) and (c) each place it appears and inserting subsection (a); and(C)by striking paragraph (4); and(2)by striking subsection (c) and redesignating subsections (d) through (g) as subsections (c) through (f), respectively.(d)Section 6003 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c), and the item relating to such section in the table of contents, are repealed.(e)Section 1301 of the Water Resources Development Act of 2016 (33 U.S.C. 579d), and the item relating to such section in the table of contents, are repealed.(f)Section 1302 of the Water Resources Development Act of 2016 (33 U.S.C. 579c–1), and the item relating to such section in the table of contents, are repealed.(g)Section 1301 of the Water Resources Development Act of 2018 (33 U.S.C. 579d–1), and the item relating to such section in the table of contents, are repealed.(h)Section 1302 of the Water Resources Development Act of 2018 (33 U.S.C. 579c–2), and the item relating to such section in the table of contents, are repealed.IVWater Resources Infrastructure401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports or decision documents designated in this section:(1)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. AKPort of Nome ModificationsMay 29, 2020Federal: $368,173,000Non-Federal: $122,746,000Total: $490,919,0002. AKUnalaska (Dutch Harbor) ChannelsFebruary 7, 2020Federal: $26,202,750Non-Federal: $8,734,250Total: $34,937,0003. CT New Haven Harbor Navigation Improvement Project May 7, 2020Federal: $53,489,000Non-Federal: $18,822,000Total: $72,311,0004. NY, NJNew York and New Jersey Harbor AnchoragesApril 23, 2020Federal: $18,940,000Non-Federal: $6,310,000Total: $25,250,0005. TXGulf Intracoastal Waterway, Brazos River Floodgates and Colorado River LocksOctober 23, 2019Total: $409,777,000, to be derived ½ from the general fund of the Treasury and ½ from the Inland Waterways Trust Fund.6. TXHouston Ship Channel Expansion Channel Improvement Project, Harris, Chambers, and Galveston CountiesApril 23, 2020Federal: $462,803,000Non-Federal: $414,045,000Total: $876,848,0007. TXMatagorda Ship Channel Improvement Project, Port LavacaNovember 15, 2019Federal: $138,660,000Non-Federal: $79,664,000Total: $218,324,000(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. AZLittle Colorado River at Winslow, Navajo CountyDecember 14, 2018Federal: $52,462,000Non-Federal: $28,249,000Total: $80,711,0002. CAWestminster, East Garden Grove, California Flood Risk ManagementJuly 9, 2020Federal: $314,506,000Non-Federal: $910,092,000Total: $1,224,598,0003. CT, NYWestchester County Streams, Byram River Basin, Fairfield County, Connecticut, and Westchester County, New YorkMay 7, 2020Federal: $14,702,500 Non-Federal: $14,702,500Total: $29,405,0004. NDSouris River Basin Flood Risk ManagementApril 16, 2019Federal: $58,041,750 Non-Federal: $31,253,250Total: $89,295,0005. NJPeckman River BasinApril 29, 2020Federal: $95,022,000 Non-Federal: $51,166,000Total: $146,188,0006. NMMiddle Rio Grande Flood Protection, Bernalillo to BelenMarch 13, 2020Federal: $190,538,000 Non-Federal: $102,598,000Total: $293,136,0007. OKTulsa and West-Tulsa Levee System, Tulsa County April 23, 2020Federal: $86,780,000 Non-Federal: $46,728,000Total: $133,508,000(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. DEDelaware Beneficial Use of Dredged Material for the Delaware RiverMarch 6, 2020Initial Federal: $53,220,000Initial Non-Federal: $28,660,000Total: $81,880,000Renourishment Federal: $116,380,000Renourishment Non-Federal: $116,380,000Renourishment Total: $232,760,0002. NJNew Jersey Beneficial Use of Dredged Material for the Delaware River April 8, 2020Initial Federal: $80,780,000Initial Non-Federal: $43,500,000Total: $124,280,000Renourishment Federal: $82,140,000Renourishment Non-Federal: $82,140,000Renourishment Total: $164,280,0003. NJRahway River Basin, New Jersey Coastal Storm Risk ManagementJune 9, 2020Federal: $46,754,000Non-Federal: $25,175,000 Total: $71,929,0004. NYEast Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Atlantic Coast of New YorkAugust 22, 2019Initial Federal: $604,203,000Initial Non-Federal: $0Total: $604,203,000Renourishment Federal: $189,763,000Renourishment Non-Federal: $189,763,000Renourishment Total: $379,526,0005. NYHashamomuck Cove Coastal Storm Risk ManagementDecember 9, 2019Initial Federal: $11,549,000Initial Non-Federal: $6,218,000Total: $17,767,000Renourishment Federal: $23,481,500Renourishment Non-Federal: $23,481,500Renourishment Total: $46,963,0006. RIPawcatuck River Coastal Storm Risk Management Project December 19, 2018Federal: $37,848,000  Non-Federal: $20,379,000Total: $58,227,0007. VANorfolk Coastal Storm Risk ManagementFebruary 5, 2019Federal: $909,040,000 Non-Federal: $489,480,000 Total: $1,398,520,000 (4)Flood risk management and ecosystem restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. COSouth Platte River and Tributaries, Adams and Denver CountiesJuly 29, 2019 Federal: $334,412,000 Non-Federal: $200,406,000Total: $534,818,0002. NYFire Island Inlet to Montauk Point, New York ReformulationJuly 9, 2020Initial Federal: $1,541,981,000Initial Non-Federal: $0Total: $1,541,981,000Renourishment Federal: $742,926,500Renourishment Non-Federal: $742,926,500Renourishment Total: $1,485,853,000(5)Ecosystem restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. CADelta Islands and Levees December 18, 2018Federal: $16,746,395 Non-Federal: $9,016,736Total: $25,763,1312. CAYuba River Ecosystem RestorationJune 20, 2019Federal: $65,014,326 Non-Federal: $35,008,268Total: $100,022,5943. FLComprehensive Everglades Restoration Plan, Loxahatchee River Watershed Restoration Project, Martin and Palm Beach CountiesApril 8, 2020Federal: $372,232,000 Non-Federal: $368,528,000Total: $740,760,0004. ILThe Great Lakes and Mississippi River Interbasin Study - Brandon Road, Will CountyMay 23, 2019Federal: $690,643,200 Non-Federal: $172,660,800Total: $863,304,0005. ILSouth Fork of the South Branch of the Chicago River, Bubbly Creek, Ecosystem RestorationJuly 9, 2020Federal: $11,657,000 Non-Federal: $6,277,000Total: $17,934,0006. MDAnacostia Watershed Restoration, Prince George’s CountyDecember 19, 2018Federal: $23,171,000 Non-Federal: $12,476,000Total: $35,647,0007. MOSt. Louis Riverfront- Meramec River Basin Ecosystem RestorationNovember 1, 2019Federal: $60,124,000 Non-Federal: $32,375,000Total: $92,499,0008. NMRio Grande, Environmental Management Program, Sandia Pueblo to Isleta Pueblo, New Mexico Ecosystem RestorationAugust 5, 2019Federal: $16,163,000 Non-Federal: $8,703,000Total: $24,866,0009. NY, NJHudson-Raritan Estuary Ecosystem RestorationMay 26, 2020Federal: $265,320,000 Non-Federal: $142,864,000Total: $408,184,00010. TXJefferson County Ecosystem RestorationSeptember 12, 2019Federal: $37,615,000 Non-Federal: $20,254,000Total: $57,869,000(6)Water supplyA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. ORWillamette River Basin Review Reallocation,December 18, 2019 Federal: $0 Non-Federal: $0Total: $0(7)Modifications and other projectsA. StateB. NameC. Date of Decision DocumentD. Estimated Costs1. FLCaloosahatchee River West Basin Storage Reservoir (C-43 WBSR)July 24, 2020Federal: $503,466,500Non-Federal: $503,466,500Total: $1,006,933,0002. KYKentucky LockJune 9, 2020Total: $1,152,769,000 (to be derived ½ from the general fund of the Treasury and ½ from the Inland Waterways Trust Fund)3. NCCarolina Beach Integrated Beach Renourishment June 16, 2020Federal: $24,205,000Non-Federal: $24,205,000Total: $48,410,0004. NCWrightsville Beach July 2, 2020Federal: $53,788,000Non-Federal: $22,329,000 Total: $76,117,000Renourishment Federal: $14,553,000Renourishment Non-Federal: $14,553,000Renourishment Total: $29,106,0005. TXCorpus Christi Ship Channel, Deepening and Widening and Barge ShelvesMay 4, 2020Federal: $403,000,000 Non-Federal: $273,010,000Total: $676,010,000402.Special rules(a)Great Lakes and Mississippi River Interbasin Project, Brandon Road, Will County, IllinoisThe Secretary shall carry out the project for ecosystem restoration, Great Lakes and Mississippi River Interbasin project, Brandon Road, Will County, Illinois, authorized by section 401 of this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated May 23, 2019, with the following modifications:(1)The Federal share of the cost of construction shall be 80 percent.(2)The Secretary may include the addition or substitution of technologies or measures not described in the report, as the Secretary determines to be advisable.(b)Willamette River Basin review reallocation studyThe Secretary shall carry out the project for water supply, Willamette River Basin Review Reallocation, Oregon, authorized by section 401 of this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated December 18, 2019, with the following modifications:(1)The Secretary shall meet the obligations of the Corps of Engineers under the Endangered Species Act of 1973 by complying with the June 2019 NMFS Willamette Basin Review Study Biological Opinion Reasonable and Prudent Alternative until such time, if any, as it is modified or replaced, in whole or in part, through the consultation process under section 7(a) of the Endangered Species Act of 1973.(2)The Secretary may reallocate not more than 10 percent of overall storage in the joint conservation pool, as authorized by this Act and without further congressional action, if such reallocation is consistent with the ongoing consultation under section 7(a) of the Endangered Species Act of 1973 related to Willamette Valley System operations.(3)The Secretary shall ensure that the revised reallocation is not reallocated from a single storage use, does not seriously affect authorized project purposes, and does not otherwise involve major operational changes to the project.(c)Cano Martin Pena, San Juan, Puerto RicoSection 5127 of the Water Resources Development Act of 2007 (121 Stat. 1242) is amended by striking $150,000,000 and inserting $232,430,000.403.Authorization of projects based on feasibility studies prepared by non-Federal interests(a)In generalThe Secretary is authorized to carry out the following projects for water resources development and conservation and other purposes, subject to subsection (b):(1)Fort Pierce, St. Lucie County, FloridaThe project for hurricane and storm damage reduction, Fort Pierce, St. Lucie County, Florida, as described in the review assessment of the Secretary, titled Review Assessment of St. Lucie County, Florida Fort Pierce Shore Protection Project Section 203 Integrated Feasibility Study and Environmental Assessment (June 2018) and dated July 2018, at a total cost of $33,107,639, and at an estimated total cost of $97,958,972 for periodic nourishment over the 50-year life of the project.(2)Baptiste Collette Bayou, LouisianaThe project for navigation, Baptiste Collette Bayou, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Plaquemines Parish Government’s Section 203 Study Baptiste Collette Bayou Navigation Channel Deepening Project Integrated Feasibility Study and Environmental Assessment (January 2017, Amended April 2018) and dated June 2018, at a total cost of $44,920,000.(3)Houma Navigation Canal, LouisianaThe project for navigation, Houma Navigation Canal, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Houma Navigation Canal Deepening Project Section 203 Integrated Feasibility Report and DRAFT Environmental Impact Statement (June 2018) and dated July 2018, at a total cost of $253,458,000.(4)Port Fourchon Belle Pass Channel, LouisianaThe project for navigation, Port Fourchon Belle Pass Channel, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Port Fourchon Belle Pass Channel Deepening Project Section 203 Feasibility Study (January 2019, revised January 2020) and dated April 2020, at a total cost of $95,483,000.(5)Wilmington Harbor, North CarolinaThe project for navigation, Wilmington Harbor, North Carolina, as described in the review assessment of the Secretary, titled Review Assessment of Wilmington Harbor, North Carolina Navigation Improvement Project Integrated Section 203 Study & Environmental Report (February 2020) and dated May 2020, at a total cost of $834,093,000.(6)Chacon Creek, TexasThe project for flood risk management, ecosystem restoration, and other purposes, Chacon Creek, Texas, as described in the review assessment of the Secretary, titled Review Assessment of Chacon Creek, Texas Section 203 Integrated Feasibility Report and DRAFT Environmental Assessment (August 2018) and dated September 2018, at a total cost of $51,973,000.(b)RequirementsThe Secretary may only carry out a project authorized under subsection (a)—(1)substantially in accordance with the applicable review assessment for the project submitted by the Secretary under section 203(c) of the Water Resources Development Act of 1986, as identified in subsection (a) of this section, and subject to such modifications or conditions as the Secretary considers appropriate and identifies in a final assessment that addresses the concerns, recommendations, and conditions identified by the Secretary in the applicable review assessment; and(2)after the Secretary transmits to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate such final assessment.(c)Technical correctionSection 203(c)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2231(c)(1)) is amended, in the matter preceding subparagraph (A), by striking a report and inserting an assessment. VBudgetary Effects501.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives July 29, 2020.Cheryl L. Johnson,Clerk.Gloria J. Lett,Deputy Clerk.